




--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of March 22, 2019


among
PHILLIPS 66 PARTNERS LP,
PHILLIPS 66 PARTNERS HOLDINGS LLC,
The Lenders Party Hereto,
and
Bank of Montreal,
as Administrative Agent
BMO Capital Markets and Wells Fargo Bank, National Association,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------







HOU:3943078.7

--------------------------------------------------------------------------------


Page


TABLE OF CONTENTS
ARTICLE 1.
DEFINITIONS    1

Section 1.1
Defined Terms    1

Section 1.2
Other Definitional Provisions.    21

Section 1.3
Accounting Terms; GAAP    22

ARTICLE 2.
AMOUNT AND TERMS OF COMMITMENTS    22

Section 2.1
The Loans.    22

Section 2.2
Repayment of Loans; Evidence of Indebtedness.    22

Section 2.3
Procedure for Borrowing.    23

Section 2.4
[Reserved.]    24

Section 2.5
Prepayments.    24

Section 2.6
Conversion and Continuation Options    25

Section 2.7
Maximum Number of Tranches    25

Section 2.8
Fees    25

Section 2.9
Interest Rate.    26

Section 2.10
Computation of Interest and Fees.    26

Section 2.11
Inability to Determine Interest Rate; Illegality.    27

Section 2.12
Pro Rata Treatment and Payments.    27

Section 2.13
Payments by the Borrower    28

Section 2.14
Other Costs; Increased Costs.    28

Section 2.15
Taxes.    30

Section 2.16
Indemnity    33

Section 2.17
Mitigation Obligations    34

Section 2.18
Replacement of Lenders    34

Section 2.19
Defaulting Lenders    34

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES    35

Section 3.1
Corporate Existence and Power    35

Section 3.2
Corporate and Governmental Authorization; Contravention    35

Section 3.3
Enforceability    36

Section 3.4
Financial Information    36

Section 3.5
Litigation; No Material Adverse Effect.    36

Section 3.6
Employee Benefit Plans.    36

Section 3.7
Environmental Matters    36

Section 3.8
Taxes    37

Section 3.9
Investment Company Act    37

Section 3.10
Regulation U    37

Section 3.11
Compliance with Laws    37

Section 3.12
Disclosure    37

Section 3.13
Anti-Corruption Laws and Sanctions    38

Section 3.14
Title to Properties    38

Section 3.15
Phillips 66 Company Material Agreements    38



i
HOU:3943078.7

--------------------------------------------------------------------------------

Page


ARTICLE 4.
CONDITIONS PRECEDENT TO CLOSING DATE    38

Section 4.1
Conditions to Closing Date    38

Section 4.2
Conditions to Each Loan    39

ARTICLE 5.
AFFIRMATIVE COVENANTS OF THE BORROWER    40

Section 5.1
Financial Reporting Requirements    40

Section 5.2
Notices    41

Section 5.3
Existence; Conduct of Business    41

Section 5.4
Payment of Taxes    41

Section 5.5
Maintenance of Property; Insurance    41

Section 5.6
Compliance with Laws    41

Section 5.7
Books and Records; Inspection Rights.    42

Section 5.8
Use of Proceeds    42

Section 5.9
First Tier Subsidiaries; Additional Guarantors.    42

Section 5.10
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Certain
other Matters Pertaining to Unrestricted Subsidiaries.    43

ARTICLE 6.
NEGATIVE COVENANTS OF THE BORROWER; FINANCIAL COVENANT    44

Section 6.1
Liens    44

Section 6.2
Fundamental Changes; Dispositions    46

Section 6.3
Indebtedness; Securitization Transactions; Sale/Leaseback Transactions.    46

Section 6.4
Transactions with Affiliates    47

Section 6.5
Changes in Organization Documents    48

Section 6.6
Restrictive Agreements    48

Section 6.7
Change in Nature of Business    49

Section 6.8
Consolidated Leverage Ratio    49

ARTICLE 7.
EVENTS OF DEFAULT    49

ARTICLE 8.
THE ADMINISTRATIVE AGENT    51

Section 8.1
Appointment and Authority    51

Section 8.2
Rights as a Lender    51

Section 8.3
Exculpatory Provisions.    51

Section 8.4
Notice of Default    52

Section 8.5
Reliance by the Administrative Agent    52

Section 8.6
Delegation of Duties    52

Section 8.7
Resignation of Administrative Agent    52

Section 8.8
Non-Reliance on Administrative Agent by Other Lenders    53

Section 8.9
Administrative Agent May File Proofs of Claim    53

Section 8.10
Guaranty Matters    54

Section 8.11
No Duties    54



ii
HOU:3943078.7

--------------------------------------------------------------------------------

Page


ARTICLE 9.
MISCELLANEOUS    54

Section 9.1
Amendments and Waivers    54

Section 9.2
Notices.    55

Section 9.3
No Waiver; Cumulative Remedies    56

Section 9.4
Confidentiality    56

Section 9.5
Expenses; Indemnity.    57

Section 9.6
Successors and Assigns; Participations; Purchasing Lenders.    58

Section 9.7
Adjustments; Set‑off.    61

Section 9.8
Counterparts    61

Section 9.9
GOVERNING LAW    62

Section 9.10
Jurisdiction; Venue    62

Section 9.11
Survival    62

Section 9.12
Entire Agreement    62

Section 9.13
WAIVER OF JURY TRIAL    62

Section 9.14
Severability    63

Section 9.15
No Liability of General Partner    63

Section 9.16
Interest Rate Limitation    63

Section 9.17
Headings    63

Section 9.18
Material Non-Public Information.    63

Section 9.19
USA PATRIOT Act Notice    64

Section 9.20
No Advisory or Fiduciary Responsibility    64

Section 9.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    64

ARTICLE 10.
SUBSIDIARY GUARANTEE    65

Section 10.1
Guarantee    65

Section 10.2
Waiver of Subrogation    65

Section 10.3
Amendments, etc. with respect to the Guaranteed Obligations    65

Section 10.4
Guarantee Absolute and Unconditional    66

Section 10.5
Reinstatement    66

Section 10.6
Payments    67

Section 10.7
Additional Guarantors    67





iii
HOU:3943078.7

--------------------------------------------------------------------------------






SCHEDULE I
Commitments

SCHEDULE II
Excluded Subsidiary Debt

SCHEDULE III
Subordination Terms

SCHEDULE 3.5
Litigation

SCHEDULE 6.3(a)
Debt Secured by Transferred Liens

SCHEDULE 6.4
Transactions with Affiliates

ANNEX A
Ratings-Based Pricing Grid

EXHIBIT A
Form of Note

EXHIBIT C
Form of Borrowing Request

EXHIBIT D
Form of Assignment and Assumption

EXHIBIT F
Form of Guarantee Joinder

EXHIBIT G-1
U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

EXHIBIT G-2
U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

EXHIBIT G-3
U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

EXHIBIT G-4
U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)





iv
HOU:3943078.7

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of March 22, 2019, among PHILLIPS 66 PARTNERS LP, a
Delaware limited partnership (the “Borrower”), PHILLIPS 66 PARTNERS HOLDINGS
LLC, a Delaware limited liability company (the “Initial Guarantor”), the several
banks and financial institutions from time to time parties to this Agreement,
and BANK OF MONTREAL, as administrative agent (the “Administrative Agent”).
The parties hereto hereby agree as follows:
ARTICLE 1.DEFINITIONS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate for a one month Interest Period that begins on such day (and
if such day is not a Business Day, the immediately preceding Business Day) plus
1% provided that, the Eurodollar Rate for any day shall be based on the
Eurodollar Rate at approximately 11:00 a.m. London time on such day, subject to
the interest rate floor set forth therein. “Prime Rate” shall mean, for the
purposes of this definition only, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or Eurodollar
Rate, respectively.
“Acquisition Period”: the period beginning with the date on which payment of the
purchase price for a Specified Acquisition is made and ending on the earlier of
(a) the last day of the second full fiscal quarter following the fiscal quarter
in which such payment is made, and (b) the date on which the Borrower notifies
the Administrative Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided that once any Acquisition Period is in effect,
the next Acquisition Period may not commence until the termination of such
Acquisition Period then in effect. As used above, “Specified Acquisition” means
any one or more transactions (i) pursuant to which the Borrower or any
Restricted Subsidiary acquires, for an aggregate purchase price of not less than
$50,000,000, Equity Interests or other property or assets (other than
acquisitions of Equity Interests of a Person, capital expenditures and
acquisitions of inventory or supplies, in each case, in the ordinary course of
business) of, or of an operating division or business unit of, any other Person,
and (ii) which is designated by the Borrower (by written notice to the
Administrative Agent) as a “Specified Acquisition”.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Aggregate Commitment Amount”: at any time, an amount equal to the aggregate
amount of all Commitments at such time.


1
HOU:3943078.7

--------------------------------------------------------------------------------





“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”: for each Type of Loan, the applicable percentage per annum
set forth in the Ratings-Based Pricing Grid based upon the Designated Rating.
“Assignment and Assumption”: an Assignment and Assumption Agreement
substantially in the form of Exhibit D.
“Attributable Debt”: in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of and will constitute “Capital
Lease Obligations.” Such present value shall be calculated using a discount rate
equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP.
“Authorized Officer”: a duly authorized officer of a Loan Party or the General
Partner acting on behalf of such Loan Party.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benefit Arrangement”: at any time, an employee benefit plan within the meaning
of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which
is maintained or otherwise contributed to by any ERISA Affiliate.
“Benefited Lender”: as defined in Section 9.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowing”: Loans made, converted or continued on the same date, and in the
case of Eurodollar Loans, as to which a single Interest Period is in effect.
“Borrowing Date”: any Business Day specified in a Borrowing Request as a date on
which the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Request”: a request by the Borrower for a Loan in accordance with
Section 2.3, substantially in the form of Exhibit C.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close;
provided that, when used in connection with a


2
HOU:3943078.7

--------------------------------------------------------------------------------





Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for all purposes under this Agreement, any lease that would have
been considered an operating lease under the provisions of GAAP in effect as of
December 31, 2018 shall be treated as an operating lease in a manner consistent
with the treatment of such leases under the provisions of GAAP in effect as of
December 31, 2018 notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.
“Cash Equivalents”: (a) direct obligations issued by, or unconditionally
guaranteed by, the United States Government or any agency thereof and backed by
the full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, money market accounts, money market funds or overnight
bank deposits having maturities of twelve months or less from the date of
acquisition issued by any Lender or Qualified Issuer; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within twelve months or less from the date of acquisition; (d) money
market funds rated AAAm by S&P, Aaa-mf by Moody’s or AAAmmf by Fitch Ratings,
Inc.; (e) short term debt obligations of an issuer rated at least BBB by S&P or
Baa2 by Moody’s, and maturing within twelve months from the date of acquisition;
(f) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any
Lender or Qualified Issuer; and (g) solely with respect to a Subsidiary which is
incorporated or organized under the Laws of a jurisdiction outside of the United
States, in addition to the investments described in clauses (a) through (f) of
this definition, substantially similar investments denominated in foreign
currencies (including similarly capitalized foreign banks).
“Change in Control”: (a) Phillips 66 ceases to own, directly or indirectly, a
majority of the Equity Interests of, or ceases to Control, the General Partner;
(b) the Borrower ceases to own, directly or indirectly, 100% of the Equity
Interests of the Initial Guarantor; or (c) the General Partner ceases to be the
sole general partner of, or ceases to Control, the Borrower.
“Change in Law”: the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.14(c), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


3
HOU:3943078.7

--------------------------------------------------------------------------------





“Closing Date”: the date upon which this Agreement has been executed by all
parties hereto and all conditions precedent set forth in Section 4.1 have been
satisfied (or waived in accordance with the terms and conditions of Section
9.1).
“Closing Date SEC Reports”: collectively, (i) the Annual Report on Form 10-K of
the Borrower for the fiscal year ended December 31, 2018, and (ii) any Current
Reports on Form 8-K and Quarterly Reports on Form 10-Q, in each case, after the
Annual Report on Form 10-K for the fiscal year ended December 31, 2018 for the
Borrower and prior to the Closing Date.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Operation Date”: the date on which a Qualified Project is
substantially complete and commercially operable.
“Commitment”: as to any Lender, its obligation to make a Loan to the Borrower in
accordance with Section 2.1(a), in an amount not to exceed the amount set forth
opposite such Lender’s name on Schedule I (or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment or in such other
documentation pursuant to which such Lender shall have become a party hereto, as
applicable), as such amount may change from time to time as provided herein or
as provided pursuant to assignments by or to such Lender pursuant hereto;
provided that the Commitment shall not at any time exceed $400,000,000.00 in the
aggregate.
“Commitment Percentage”: at a particular time, as to any Lender, the percentage
of the aggregate Commitments in effect at such time constituted by such Lender’s
Commitment. If the Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the Commitments most recently in
effect after giving effect to each assignment.
“Commitment Period”: the period from and including the Closing Date to and
including a date that is ninety (90) days from the Closing Date, or such earlier
date as all the Commitments shall terminate as provided herein.
“Competitor”: any Person which competes in a direct, significant or material way
with the Borrower or any Guarantor or any Affiliate thereof in the (a) the oil
and gas refining (including alternative fuels, fuels from biomaterials,
development and exploration of gas-to-liquids technology (including actual
utilization and production)), marketing, processing and distribution businesses,
(b) the natural gas gathering, processing, and transport, and NGL fractionation
and marketing, businesses, (c) the chemical manufacturing, processing and
marketing businesses, or (d) the crude and refined products transportation,
storage and logistics businesses.
“Confidential Information”: as defined in Section 9.4.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by gross or net income (however denominated) or that are franchise
Taxes or branch profits Taxes.
“Consolidated EBITDA”: for any period, an amount equal to the sum of (a)
Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or franchise tax expense; (ii) net
interest expense (including amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness),
amortization of capitalized interest and the net amount accrued (whether or not
actually paid) pursuant to any interest rate protection agreement during such
period (or minus


4
HOU:3943078.7

--------------------------------------------------------------------------------





the net amount receivable (whether or not actually received) during such
period); (iii) depreciation, depletion and amortization expense, including
amortization of intangibles; (iv) extraordinary expenses or loss and unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, (A) losses from dispositions not in the ordinary course of business and
(B) goodwill or intangible asset impairment); (v) transaction expenses directly
related to the Transactions; and (vi) any non-cash charges to income not
included in the foregoing clauses (i) through (v); minus, (c) to the extent
included in the calculation of Consolidated Net Income for such period, without
duplication, the sum of: (i) any extraordinary income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on dispositions not in the
ordinary course of business); (ii) any cash expenditures during such period on
account of any non-cash item which was added back to Consolidated EBITDA during
any prior period with respect to which a calculation of Consolidated EBITDA was
made under this Agreement (and provided that the cash expenditure does not
impact Consolidated Net Income in the period paid); and (iii) any other unusual
or non-recurring income or gains, all as determined for the Borrower and its
Restricted Subsidiaries on a consolidated basis.
In the event the Borrower or any of its Restricted Subsidiaries or any Joint
Venture in which any such Person is a venture partner, acquires Equity Interests
or other property or assets (other than acquisitions of Equity Interests of a
Person, capital expenditures and acquisitions of inventory or supplies, in each
case, in the ordinary course of business) of, or of an operating division or
business unit of, any other Person, at the Borrower’s option, Consolidated
EBITDA for the relevant period shall be calculated (without duplication) after
giving effect, on a pro forma basis, to such acquisition as if such acquisition
occurred on the first day of the period. Any such pro forma adjustments shall be
calculated in good faith by the Borrower and shall be supported by reasonably
detailed calculations furnished together with the compliance certificate
delivered pursuant to Section 5.1(c) for the applicable period.
Further, in connection with any Qualified Project, Consolidated EBITDA, as used
in determining the Consolidated Leverage Ratio, may be modified so as to include
Qualified Project EBITDA Adjustments, as provided in Section 6.8.
“Consolidated Leverage Ratio”: as of any date of determination, the ratio of
Consolidated Total Debt as of such date to Consolidated EBITDA for the four
fiscal quarter period ending on such date.
“Consolidated Net Assets”: at any date, the total amount of assets of the
Borrower and its Restricted Subsidiaries after deducting therefrom (a) all
current liabilities of the Borrower and its Restricted Subsidiaries (excluding
any thereof which are by their terms extendible or renewable at the option of
the Borrower or a Restricted Subsidiary to a time more than 12 months after the
time as of which the amount thereof is being computed), and (b) total prepaid
expenses and deferred charges of the Borrower and its Restricted Subsidiaries.
For purposes of the definition of “Material Subsidiaries” and Section 5.10(f),
the references to Restricted Subsidiaries in this definition shall be deemed to
be references to all Subsidiaries.
“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries on a consolidated basis determined in accordance
with GAAP, provided that there shall be excluded from such net income (to the
extent otherwise included therein): the income (or loss) of any entity other
than a Restricted Subsidiary in which the Borrower or any Restricted Subsidiary
has an ownership interest, except to the extent that any such income has been
actually received by the Borrower or such Restricted Subsidiary in the form of
cash dividends or similar cash distributions. Further, when determining
Consolidated Net Income for any fiscal quarter, Consolidated Net Income shall
not include any undistributed net income of a Restricted Subsidiary to the
extent that the ability of such Restricted Subsidiary to make Restricted
Payments to the Borrower or to a Restricted Subsidiary is, as of the date of
determination of


5
HOU:3943078.7

--------------------------------------------------------------------------------





Consolidated Net Income, restricted by its Organization Documents, any
Contractual Obligation (other than pursuant to this Agreement), or any
applicable law.
“Consolidated Net Tangible Assets”: at any date, (a) Consolidated Net Assets
minus (b) goodwill and other intangible assets of the Borrower and its
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, all as reflected in the consolidated financial statements
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(a) or Section 5.1(b) (or, prior to the first delivery thereunder,
the Initial Financial Statements). For purposes of the definition of “Material
Subsidiaries” and Section 5.10(f), the references to Restricted Subsidiaries in
this definition shall be deemed to be references to all Subsidiaries.
“Consolidated Total Debt”: at any date, without duplication the aggregate amount
of the Indebtedness of the Borrower and its Restricted Subsidiaries of the type
specified in clause (a), (b), (c), (d), (e) or (h), clause (g) (so long as
obligations specified in such clause are not contingent) or clause (f) (if the
Guarantees specified in such clause are of Indebtedness of the type referred to
above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis.
“Contingent Indemnity Agreement”: Any agreement entered into by the Borrower or
any of its Subsidiaries (the “Contingent Obligor”) in favor of another Person,
in which the Contingent Obligor agrees to provide an indemnity with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Contribution Agreement”: the Contribution, Conveyance and Assumption Agreement,
dated as of July 26, 2013, among the Borrower, the General Partner, the Initial
Guarantor and the other parties thereto.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default”: any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: at any time, a Lender as to which the Administrative Agent
has notified the Borrower that such Lender, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Loans within
three (3) Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) notified the Borrower, the
Administrative Agent or any


6
HOU:3943078.7

--------------------------------------------------------------------------------





Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three (3) Business Days after written request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) otherwise failed to pay over to the Administrative Agent or
any Lender any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-in Action; provided that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or its parent company, or the exercise of control over such
Lender or its parent company, by a Governmental Authority or an instrumentality
thereof, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of the courts of the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Designated Rating”: with respect to any Rating Agency, (i) the rating assigned
by such Rating Agency to the Borrower’s Senior Debt, or (ii) if and only if such
Rating Agency does not have in effect a rating described in the preceding clause
(i), the rating assigned by such Rating Agency to the facility evidenced by this
Agreement at any time such a rating is in effect, or (iii) if and only if such
Rating Agency does not have in effect a rating described in the preceding
clauses (i) or (ii), the Borrower’s “company” or “corporate credit” rating (or
its equivalent) assigned by such Rating Agency.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Office”: initially, the office of each Lender designated as such in
the Administrative Questionnaire of such Lender; thereafter, such other office
of such Lender, if any, located within the United States which shall be making
or maintaining Reference Rate Loans.
“EEA Financial Institution”: (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


7
HOU:3943078.7

--------------------------------------------------------------------------------





“EEA Resolution Authority”: Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Elective Guarantor”: a Restricted Subsidiary that becomes a Guarantor pursuant
to Section 5.9(b). A First Tier Subsidiary that is an Elective Guarantor shall
cease to be an “Elective Guarantor” and shall become a “Required Guarantor” from
and after the date that it becomes a Material Subsidiary.
“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters arising from the exposure to Hazardous Materials.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such securities (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event”: (a) any Reportable Event with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, other than a
standard termination under Section 4041(b) of ERISA; (d) the receipt by the
Borrower or any ERISA Affiliate of any notice from the PBGC of any intention of
the PBGC to terminate any Plan or to appoint a trustee to administer any Plan;
(e) the incurrence by the Borrower or any of its ERISA Affiliates of any
Withdrawal Liability or other liability under Title IV of ERISA with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (f)
the receipt by the Borrower or any ERISA Affiliate of any notice of a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.


8
HOU:3943078.7

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule”: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurodollar Loans”: Loans hereunder denominated in Dollars at such time as they
are made or being maintained at a rate of interest based upon the Eurodollar
Rate.
“Eurodollar Office”: initially, the office of each Lender designated as such in
the Administrative Questionnaire of such Lender, and thereafter, such other
office of such Lender, if any, which shall be making or maintaining Eurodollar
Loans.
“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Event of Default”: any of the events specified in Article 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.
“Excluded Subsidiary Debt”: (a) Unsecured Acquired Debt and refinancings,
extensions, renewals, or refundings thereof provided that the principal amount
thereof is not increased (other than by amounts incurred to pay the costs of
such refinancing, extension, renewal or refunding and any premiums paid in
connection therewith), (b) Indebtedness that is owed by a Restricted Subsidiary
to the Borrower or to another Restricted Subsidiary, provided that in the case
of Indebtedness owed by a Loan Party to a Non-Guarantor Subsidiary, such
Indebtedness is subordinated to the Obligations on (i) the subordination terms
set forth on Schedule III hereto or (ii) such other subordination terms that may
be reasonably acceptable to the Administrative Agent; (c) amounts owing by a
Restricted Subsidiary pursuant to Securitization Transactions as permitted by
Section 6.3(b); and (d) Indebtedness set forth on Schedule II hereto.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, state gross receipts Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to


9
HOU:3943078.7

--------------------------------------------------------------------------------





such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f), and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“FATCA”: the Foreign Account Tax Compliance Act under Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any intergovernmental agreement that implements or modifies the
provisions of the foregoing (together with any laws implementing such
agreement).
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it
provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letter”: the fee letter dated March 22, 2019, between the Borrower and the
Administrative Agent.
“Financial Officer”: the chief financial officer, principal accounting officer,
financial vice president, treasurer, assistant treasurer or controller of a Loan
Party or the General Partner acting on behalf of a Loan Party.
“First Tier Subsidiary”: any direct Restricted Subsidiary.
“Foreign Lender”: any Lender that is not a U.S. Person.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“General Partner”: Phillips 66 Partners GP LLC, a Delaware limited liability
company.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Guarantee”: as to any Person, any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided that the term “Guarantee” shall not include any Contingent Indemnity
Agreement or endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.


10
HOU:3943078.7

--------------------------------------------------------------------------------







“Guarantee Joinder”: a Guarantee Joinder, substantially in the form as Exhibit
F.
“Guaranteed Obligations”: as defined in Section 10.1.
“Guarantor”: Phillips 66 Partners Holdings LLC, a Delaware limited liability
company, in its capacity as the Initial Guarantor, each additional Required
Guarantor (if any), and each Elective Guarantor (if any).
“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement”: any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Hedging Obligations”: obligations in respect of Hedging Agreements.
“Indebtedness”: as to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all Capital Lease Obligations of such Person, (e) all
Indebtedness of others secured by a Lien on any asset of such Person (other than
a Lien on Equity Interests in an Unrestricted Subsidiary or Joint Venture owned
by such Person securing Non-Recourse Debt on which such Unrestricted Subsidiary
or Joint Venture is an obligor), whether or not such Indebtedness is assumed by
such Person (provided, that for purposes of this clause (e), if such Person has
not assumed or otherwise become personally liable for any such Indebtedness, the
amount of Indebtedness of such Person in connection therewith shall be limited
to the lesser of (i) the fair market value of such asset(s) and (ii) the amount
of Indebtedness secured by such Lien), (f) all Indebtedness of others Guaranteed
by such Person, (g) all obligations of such Person in respect of bankers’
acceptances, (h) all non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit or
similar instrument (other than trade letters of credit and documentary letters
of credit), provided however that in the case of letters of credit,
reimbursement obligations shall not be considered Indebtedness unless they have
not been reimbursed within three Business Days after becoming due, and (i) all
production payments, proceeds production payments or similar obligations of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.


11
HOU:3943078.7

--------------------------------------------------------------------------------





“Indemnitee”: as defined in Section 9.5(b).
“Initial Guarantor”: as defined in the preamble.
“Initial Financial Statements”: audited consolidated balance sheet as of
December 31, 2018, of the Borrower and its consolidated Subsidiaries and the
related audited consolidated statements of income, cash flows and changes in
equity for such fiscal year.
“Interest Payment Date”: (a) as to any Reference Rate Loan, the last day of each
March, June, September and December, (b) as to any Eurodollar Loan in respect of
which the Borrower has selected an Interest Period of one, two or three months,
the last day of such Interest Period, and (c) as to any Eurodollar Loan in
respect of which the Borrower has selected an Interest Period longer than three
months, each date which is three months or a whole multiple thereof, from the
first day of such Interest Period and the last day of such Interest Period.
“Interest Period”: with respect to any Eurodollar Loan:
(a)    initially, the period commencing on the Closing Date or conversion date,
as the case may be, with respect to such Eurodollar Loan and ending one, two,
three or six months thereafter (or twelve months thereafter if agreed to by each
Lender), as selected by the Borrower in its Borrowing Request or notice of
conversion, as the case may be, given pursuant to Section 2.3 or Section 2.6;
and
(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter (or twelve months thereafter if agreed to by each Lender),
as selected by the Borrower in its notice of continuation given pursuant to
Section 2.6; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:
(i)    if any Interest Period pertaining to a Eurodollar Loan would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day, unless the result of such extension would
be to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month; and
(iii)    notwithstanding anything to the contrary in this definition of
“Interest Period”, no Interest Period shall end after the Maturity Date.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“IRS”: The United States Internal Revenue Service.


12
HOU:3943078.7

--------------------------------------------------------------------------------





“Joint Lead Arrangers”: collectively, BMO Capital Markets and Wells Fargo Bank,
National Association.
“Joint Venture”: a Person the Equity Interests of which are owned by the
Borrower or a Subsidiary with one or more third parties so long as such Person
does not constitute a Subsidiary.
“Laws”: all ordinances, statutes, rules, regulations, orders, injunctions,
writs, treaties or decrees of any governmental or political subdivision or
agency thereof, or of any court or similar entity established by any thereof.
“Lender”: each Person listed on Schedule I and any other Person that becomes a
party hereto pursuant to an Assignment and Assumption or otherwise in accordance
with the terms hereof, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise in accordance with
the terms hereof.
“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset (including any
production payment, proceeds production payment or similar financing arrangement
with respect to such asset). For the purposes of this Agreement, the Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loans”: as defined in Section 2.1(a).
“Loan Documents”: this Agreement, including schedules and exhibits hereto, the
Fee Letter, any Guarantee Joinder, any Note, and any other document executed by
the Borrower or a Guarantor that states by its terms that it is a Loan Document,
and amendments, modifications or supplements thereto or waivers thereof.
“Loan Party”: each of the Borrower and each Guarantor.
“Material Adverse Effect”: a material adverse change in, or a material adverse
effect upon, the business, operations, property or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole, (ii) a material
impairment of the ability of the Borrower and the Guarantors, taken as a whole,
to perform their obligations under the Loan Documents, or (iii) a material
adverse effect upon the rights or remedies of the Administrative Agent and the
Lenders under the Loan Documents.
“Material Subsidiary”: Phillips 66 Partners Holdings LLC and at any time, a
Subsidiary whose Net Tangible Assets represent 15% or more of Consolidated Net
Tangible Assets for the Borrower’s most recently completed fiscal quarter.
“Maturity Date”: March 20, 2020.
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any ERISA Affiliate (a) makes or is obligated to
make contributions or (b) has any liability, including Withdrawal Liability.
“Net Assets”: of a Person at any date, the total amount of assets of such Person
and its Subsidiaries after deducting therefrom (a) all current liabilities of
such Person and its Subsidiaries (excluding any thereof


13
HOU:3943078.7

--------------------------------------------------------------------------------





which are by their terms extendible or renewable at the option of such Person or
a Subsidiary of such Person to a time more than 12 months after the time as of
which the amount thereof is being computed), and (b) total prepaid expenses and
deferred charges of such Person and its Subsidiaries.
“Net Tangible Assets”: of a Person at any date, (a) Net Assets of such Person
and its Subsidiaries minus (b) goodwill and other intangible assets of such
Person and its Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, for the fiscal quarter for which financial statements have
been most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.1(a) or Section 5.1(b) (or, prior to the first delivery
thereunder, the Initial Financial Statements).
“Non-Guarantor Subsidiary”: a Restricted Subsidiary that is not a Guarantor.
“Non-Recourse Debt”: Indebtedness: (a) as to which neither the Borrower nor any
of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise, in either case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary or a Joint Venture that is an obligor on such
Indebtedness; and (b) no default with respect to which (including any rights
that the holders of the Indebtedness may have to take enforcement action against
an Unrestricted Subsidiary or Joint Venture) would permit upon notice, lapse of
time or both any holder of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of such other Indebtedness to be accelerated or payable prior to its
maturity. For purposes of determining compliance with Section 6.3 hereof, in the
event that any Non-Recourse Debt of any of the Borrower’s Unrestricted
Subsidiaries or Joint Ventures ceases to be Non-Recourse Debt of such
Unrestricted Subsidiary or Joint Venture, such event will be deemed to
constitute an incurrence of Indebtedness by the Borrower or applicable
Restricted Subsidiary.
“Note”: as defined in Section 2.2(e).
“Obligations”: all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC”: the United States Treasury Department Office of Foreign Assets Control.
“Organization Documents”: (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws; (b) with respect to any limited
liability company, the certificate of formation and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under,


14
HOU:3943078.7

--------------------------------------------------------------------------------





received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18).
“Outstanding Amount”: on any date, the aggregate outstanding principal amount of
all Loans after giving effect to any Borrowings and prepayments or repayments of
Loans occurring on such date.
“Participant”: as defined in Section 9.6(b).
“Participant Register”: as defined in Section 9.6(b).
“Patriot Act”: as defined in Section 9.19.
“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Act”: the Pension Protection Act of 2006, as amended from time to time.
“Pension Funding Rules”: the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA, in each case, as
amended from time to time.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Phillips 66”: Phillips 66, a Delaware corporation.
“Phillips 66 Company Material Agreement”: an agreement between or among one or
more Loan Parties and/or any one or more Restricted Subsidiaries on the one
hand, and Phillips 66 and/or any one or more of its Subsidiaries, on the other
hand, termination of which would reasonably be expected to result in a Material
Adverse Effect.
“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pro Rata Share”: with respect to each Lender, at any time of determination on
and after the making of the Loans on the Closing Date, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the principal amount of the Loans held by such Lender at such time and the
denominator of which is the aggregate principal amount of the Loans held by all
Lenders at such time.


15
HOU:3943078.7

--------------------------------------------------------------------------------







“Purchasing Lender”: as defined in Section 9.6(c).
“Qualified Issuer”: any commercial bank (a) which has capital and surplus in
excess of $250,000,000 and (b) the outstanding long-term debt securities of
which are rated at least A by S&P or at least A2 by Moody’s, or carry an
equivalent rating by a nationally recognized rating agency if both of the rating
agencies named herein cease publishing ratings of investments.
“Qualified Project”: the construction or expansion of any capital project of the
Borrower, any of its Restricted Subsidiaries, or any Joint Venture, or the
acquisition by any Person of any capital project that is under construction, has
not yet achieved its Commercial Operation Date, or achieved its Commercial
Operation Date less than three full calendar quarters prior to its acquisition,
to the extent the aggregate actual or budgeted capital cost thereof (in each
case, including the capital costs expended by the Borrower, any such Restricted
Subsidiaries or any Joint Venture prior to the construction or expansion of such
project, or the portion of the purchase price of such acquired project
reasonably determined by the Borrower as allocable to the capital cost incurred
by the seller thereof prior to such sale), exceeds $30,000,000.
“Qualified Project EBITDA Adjustments”: with respect to each Qualified Project
of the Borrower or any Restricted Subsidiary:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed) as the projected Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries attributable to such Qualified
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Qualified Project (such amount to be determined based on
customer contracts relating to such Qualified Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions, and other reasonable factors deemed appropriate by the
Administrative Agent), which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the Borrower and its Restricted Subsidiaries for the
fiscal quarter in which construction of such Qualified Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Qualified Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries attributable to such Qualified Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75% and (v)
longer than 365 days, 100%; and
(b)    thereafter, the sum of (i) actual Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries attributable to such Qualified Project for each full
fiscal quarter after the Commercial Operation Date, plus (ii) an amount to be
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) as the projected Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries attributable to such Qualified Project for the
balance of the four full fiscal quarter period following the scheduled
Commercial Operation Date for which actual results are not available (such
amount to be


16
HOU:3943078.7

--------------------------------------------------------------------------------





determined promptly following the Commercial Operation Date of such Qualified
Project based on customer contracts relating to such Qualified Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, commodity price assumptions, and other reasonable factors deemed
appropriate by the Administrative Agent and using information updated through
such Commercial Operation Date), which may, at the Borrower’s option, be added
to actual Consolidated EBITDA for the Borrower and its Restricted Subsidiaries
for such fiscal quarters.
(c)    Notwithstanding the foregoing:
(A)    no such additions shall be allowed with respect to any Qualified Project
unless:
(1)    not later than 20 days prior to the delivery of any certificate required
by the terms and provisions of Section 5.1(c) to the extent Qualified Project
EBITDA Adjustments are requested to be made to Consolidated EBITDA in
determining compliance with Section 6.8, the Borrower shall have delivered to
the Administrative Agent a request which shall include (i) written pro forma
projections of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Qualified Project and (ii) certification by
the Borrower that all written information provided to the Administrative Agent
for purposes of approving such pro forma projections (including information
relating to customer contracts relating to such Qualified Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, and commodity price assumptions) was prepared in good faith based upon
assumptions that were reasonable at the time they were made; and
(2)    prior to the date such certificate is required to be delivered pursuant
to Section 5.1(c), the Administrative Agent shall have approved (such approval
not to be unreasonably withheld or delayed) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance satisfactory to the
Administrative Agent; and
(B)    Qualified Project EBITDA Adjustments may also be made with respect to any
Qualified Project of any subsidiary of the Borrower that is not a Subsidiary
(including any Unrestricted Subsidiary) or any Joint Venture of the Borrower,
provided that any such Qualified Project EBITDA Adjustments shall be determined
in the manner set forth in clauses (a) and (b) above, but based solely upon the
projected (prior to the Commercial Operation Date) and actual (on and after the
Commercial Operation Date) cash distributions projected to be received or
actually received by the Borrower or a Restricted Subsidiary from such
subsidiary or Joint Venture and the Administrative Agent has received reasonably
detailed calculations from the Borrower to such effect and such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and
(C)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 30% of the total actual Consolidated EBITDA of
the Borrower


17
HOU:3943078.7

--------------------------------------------------------------------------------





and its Restricted Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).
“Rating Agency”: each of S&P and Moody’s.
“Ratings-Based Pricing Grid”: the Ratings-Based Pricing Grid attached hereto as
Annex A.
“Recipient”: the Administrative Agent, or any Lender, as applicable.
“Reference Rate”: for any day, the ABR for such day.
“Reference Rate Loans”: Loans hereunder at such time as they are made or being
maintained at a rate of interest based upon the Reference Rate.
“Register”: as defined in Section 9.6(d).
“Registration Statement”: the Borrower’s Registration Statement on Form S-1
(File No. 333-187582) filed with the SEC on March 27, 2013, as further amended,
and as declared effective by the SEC on July 22, 2013.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Person
and such Person’s Affiliates.
“Reportable Event”: a “reportable event” as that term is defined in Section 4043
of ERISA or the regulations issued thereunder.
“Required Guarantor: (i) any Material Subsidiary that is a First Tier
Subsidiary, and (ii) any Elective Guarantor (as defined in the Revolving Credit
Agreement) that becomes a Guarantor (as defined in the Revolving Credit
Agreement) under the Revolving Credit Agreement, collectively the “Required
Guarantors”.
“Required Lenders”: at any time (a) on or prior to the earlier of the final
Borrowing hereunder and the termination of the Commitment Period, Lenders, the
Commitment Percentages of which aggregate more than 50% of the aggregate
outstanding Loans and Commitments in effect at such time; provided that, if the
Commitment of each Lender to make Loans has been terminated hereunder, then
“Required Lenders” shall mean Lenders holding in the aggregate more than 50% of
the Outstanding Amount and (b) thereafter, Lenders holding more than 50% of the
Outstanding Amount; provided further that, the aggregate amount of the
Commitments of the Defaulting Lenders and the Outstanding Amounts of the
Defaulting Lenders shall be excluded from the determination of Required Lenders
to the extent set forth in Section 2.19.
“Restricted Payment”: by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Credit Agreement”: the Credit Agreement dated as of June 7, 2013,
among the Borrower, as borrower, the Initial Guarantor, as the initial
guarantor, the lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent for the lenders, as amended by that certain First


18
HOU:3943078.7

--------------------------------------------------------------------------------





Amendment dated as of November 21, 2014 and that certain Second Amendment dated
as of October 3, 2016.
“S&P”: Standard & Poor’s Ratings Services (a division of McGraw‑Hill Companies,
Inc.).
“Sale/Leaseback Transaction”: an arrangement whereby the Borrower or a
Restricted Subsidiary transfers property owned by it to a Person and the
Borrower or a Restricted Subsidiary leases it from such Person.
“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state in which the Borrower or any of its Subsidiaries conducts business, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state in
which the Borrower or any of its Subsidiaries conducts business or Her Majesty’s
Treasury of the United Kingdom.
“SEC”: the United States Securities and Exchange Commission, or any Governmental
Authority succeeding to the functions thereof.
“Securitization Entity”: any Person engaged solely in the business of effecting
Securitization Transactions and related activities.
“Securitization Indebtedness”: any Indebtedness under any Securitization
Transaction that does not permit or provide recourse for principal or interest
(other than Standard Securitization Undertakings) to the Borrower or any
Restricted Subsidiary of the Borrower (other than a Securitization Entity) or
any property or asset of the Borrower or any Restricted Subsidiary of the
Borrower (other than the property or assets of a Securitization Entity or any
Equity Interests or securities issued by a Securitization Entity).
“Securitization Transaction”: any transaction in which the Borrower or a
Restricted Subsidiary sells or otherwise transfers accounts receivable or other
rights to payment (whether existing or arising in the future) and assets related
thereto (a) to one or more purchasers or (b) to a special purpose entity that
(i) borrows under a loan secured by or issues securities payable from such
accounts receivable or other rights to payment (or undivided interests therein)
and related assets or (ii) sells or otherwise transfers such accounts receivable
or other rights to payment (or undivided interests therein) and related assets
to one or more purchasers, whether or not amounts received in connection with
the sale or other transfer of such accounts receivable or other rights to
payment and related assets to an entity referred to in clause (a) or (b) above
would under GAAP be accounted for as liabilities on a consolidated balance sheet
of the Borrower. The amount of any Securitization Transaction shall be deemed at
any time to be (1) the aggregate outstanding principal or stated amount of the
borrowings or securities in connection with the transactions referred to in
clause (b)(i) of the preceding sentence; (2) the outstanding amount of capital
invested in or unrecovered outstanding purchase price paid in connection with a
transaction referred to in clause (b)(ii) of the preceding


19
HOU:3943078.7

--------------------------------------------------------------------------------





sentence; or (3) if there shall be no such principal or stated amount or
outstanding capital invested or unrecovered purchase price, the uncollected
amount of the accounts receivable transferred to such purchaser(s) pursuant to
such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible and any discount in the purchase price
thereof.
“Senior Debt”: the Borrower’s senior unsecured, non-credit enhanced, long term
debt for which a rating has been established by Moody’s and/or S&P.
“Standard Securitization Undertakings”: any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Restricted Subsidiary of the Borrower of a type that are reasonably
customary in securitizations.
“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantee”: as defined in Section 10.1.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tranche”: the collective reference to Eurodollar Loans, the Interest Periods
with respect to all of which begin on the same date and end on the same later
date (whether or not the Loans comprising any such Tranche were originally made
on the same day).
“Transactions”: any incurrence of Indebtedness by the Borrower and the
Guarantors under this Agreement.
“Transfer Effective Date”: as defined in each Assignment and Assumption.
“Transferee”: as defined in Section 9.6(g).
“Type”: as to the Loan, its nature as a Reference Rate Loan or a Eurodollar
Loan.
“Unrestricted Subsidiary”: any Subsidiary, other than a Material Subsidiary,
formed or acquired after the Closing Date that is designated by the Borrower as
an Unrestricted Subsidiary, provided that: (a) such Subsidiary has no
Indebtedness other than Non-Recourse Debt; (b) no Loan Party nor any Restricted
Subsidiary Guarantees any Indebtedness of such Subsidiary or grants a Lien on
any assets to secure any Indebtedness or other obligations of such Subsidiary
except Liens on Equity Interests in Unrestricted Subsidiaries permitted by
Section 6.1(s); (c) except as permitted by Section 6.4, such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Borrower
or any Restricted Subsidiary of the Borrower; (d) such Subsidiary is a Person
with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (x) to make capital
contributions to such Person or to subscribe for additional Equity Interests or
(y) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results; (e) such Subsidiary
is not a Guarantor and has not Guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any Restricted
Subsidiaries; (f) such designation complies with Section 5.10; and (g) such
Subsidiary has not been redesignated as an Unrestricted Subsidiary under Section
5.10.


20
HOU:3943078.7

--------------------------------------------------------------------------------





Any designation of a Subsidiary as an Unrestricted Subsidiary will be evidenced
to the Administrative Agent by a certificate from a Financial Officer of the
Borrower certifying that such designation complies with the preceding
conditions. As of the Closing Date there are no Unrestricted Subsidiaries.
“Unsecured Acquired Debt”: unsecured Indebtedness of a Person that (a) exists at
the time such Person becomes a Restricted Subsidiary as a result of an
acquisition, merger or other combination, in each case, consummated after the
Closing Date, or at the time such Person is merged or consolidated with or into,
or otherwise acquired by, a Restricted Subsidiary, in each case, after the
Closing Date, or (b) is assumed in connection with the acquisition of assets
after the Closing Date; provided that, (x) in each case, such unsecured
Indebtedness was not incurred or granted in contemplation of such acquisition,
merger, or other combination, and (y) in no event shall such unsecured
Indebtedness exceed the value of the Person or property so acquired.
“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.15(f)(ii)(B)(3).
“Wholly Owned Subsidiary”: with respect to a Person, any Subsidiary of such
Person, all of the Equity Interests of which are directly or indirectly (through
one or more wholly owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law.
“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent”: any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers”: With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto.
(b)    As used herein and in any other Loan Document, and in any certificate or
other document made or delivered pursuant hereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, capital stock, securities, revenues, accounts, leasehold
interests and contract rights, (iv) references to agreements shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time, and (v) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.


21
HOU:3943078.7

--------------------------------------------------------------------------------





(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, schedule and
exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
Section 1.3    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.
ARTICLE 2.    AMOUNT AND TERMS OF COMMITMENTS
Section 2.1    The Loans.
(a)    Subject to the terms and conditions hereof, each Lender severally agrees
to make up to three (3) term loans (each, a “Loan”, and collectively, the
“Loans”) in Dollars to the Borrower from time to time during the Commitment
Period in an aggregate principal amount not to exceed the amount of such
Lender’s then current Commitment, provided that the Outstanding Amount shall not
at any time exceed the aggregate amount of the Commitments.
(b)    If all or any portion of the Outstanding Amount is paid or prepaid, then
the amount so paid or prepaid may not be reborrowed.
(c)    The Loans may from time to time be (i) Eurodollar Loans, (ii) Reference
Rate Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.3 or Section
2.6, provided that, no Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Maturity Date. Eurodollar Loans shall be made by
each Lender at its Eurodollar Office and Reference Rate Loans shall be made by
each Lender at its Domestic Office.
Section 2.2    Repayment of Loans; Evidence of Indebtedness.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loans made by such Lender and owed by such Borrower on the Maturity Date (or
such earlier date on which the Loans become due and payable pursuant to Section
2.5 or Article 7). The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Section 2.9.


22
HOU:3943078.7

--------------------------------------------------------------------------------





(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(c)    The Administrative Agent shall maintain the Register pursuant to
Section 9.6(d), and a subaccount therein for each Lender in which there shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.2(b) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(e)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loan of such Lender, substantially in the
form of Exhibit A (each, a “Note”) with appropriate insertions as to principal
amount.
Section 2.3    Procedure for Borrowing.
(a)    The Borrower may borrow under the Commitments during the Commitment
Period on any Business Day; provided that (i) the Borrower may request no more
than three (3) Borrowings and (ii) the Borrower shall give the Administrative
Agent a Borrowing Request, which Borrowing Request shall be irrevocable, (i)
prior to 1:00 P.M., New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans and (ii) prior to
12:00 P.M., New York City time, on the requested Borrowing Date, in the case of
Reference Rate Loans, specifying (A) the amount to be borrowed, (B) the
requested Borrowing Date, (C) whether the borrowing is to be a Eurodollar Loan a
Reference Rate Loan or a combination thereof and (D) the length of the Interest
Period for each Eurodollar Loan included in such Borrowing Request. Each
Borrowing shall be in an aggregate principal amount of the lesser of (1) (x) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and (y) in the case of Reference Rate Loans, $1,000,000, or a
whole multiple of $500,000 in excess thereof, and (2) an amount equal to the
excess, if any, of the aggregate amount of the Commitments, minus the aggregate
outstanding principal amount of the Loans at such time.
(b)    Upon receipt of such Borrowing Request from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof (but in any event
no later than (i) the date of receipt of such Borrowing Request from the
Borrower, in the case of Eurodollar Loans and (ii) 12:30 P.M., New York City
time on the requested Borrowing Date in the case of Reference Rate Loans). Each
Lender will make the amount of its Commitment Percentage of each Borrowing
available to the Administrative Agent for the account of the Borrower at the
office of the Administrative Agent set forth in Section 9.2 prior to (1) 2:00
P.M., New York City time, in the case of Reference Rate Loans, and (2) 12:00
P.M., New York City time, in the case of Eurodollar Loans, in each case on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent in Dollars. The proceeds of all such Loans will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of the


23
HOU:3943078.7

--------------------------------------------------------------------------------





Administrative Agent, or such other account of the Borrower as shall have been
designated by the Borrower to the Administrative Agent, with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent within one (1) hour of
receipt by the Administrative Agent.
(c)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a proposed Borrowing Date (or, in the case of any borrowing
of Reference Rate Loans, prior to 1:00 P.M., New York City time, on the proposed
Borrowing Date) that such Lender will not make available to the Administrative
Agent the amount which would constitute its Commitment Percentage of the
Borrowing on such Borrowing Date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such
Borrowing Date, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower an amount equal to such Lender’s
Commitment Percentage of the Borrowing on such Borrowing Date. The
Administrative Agent shall notify the Borrower as promptly as practicable if
such Lender’s Commitment Percentage of such Borrowing is not made available to
the Administrative Agent on such Borrowing Date. If such amount is made
available to the Administrative Agent on a date after such Borrowing Date, such
Lender shall pay to the Administrative Agent on demand an amount equal to the
product of (i) the daily average overnight Federal Funds Effective Rate during
such period as quoted by the Administrative Agent, times (ii) the amount of such
Lender’s Commitment Percentage of such Borrowing (minus the amount, if any,
which such Lender has made available to the Administrative Agent), times (iii) a
fraction, the numerator of which is the number of days that elapse from and
including such Borrowing Date to the date on which such Lender’s Commitment
Percentage of such Borrowing shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.3(c) shall be prima facie evidence of the accuracy of the
information set forth therein, absent manifest error. If such Lender’s
Commitment Percentage of such Borrowing is not in fact made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall be entitled to recover the amount of such
Lender’s Commitment Percentage of such Borrowing (minus the amount, if any,
which such Lender had made available to the Administrative Agent) on demand from
the Borrower with interest thereon (A) for the period from and including such
Borrowing Date to the date one day after such demand, at a rate per annum equal
to the daily average overnight Federal Funds Effective Rate during such period
as quoted by the Administrative Agent and calculated on the basis of a 360-day
year for the actual days elapsed and (B) thereafter, at the rate per annum
applicable to Reference Rate Loans hereunder. Nothing contained in this Section
2.3(c) shall prejudice in any manner whatsoever any right or remedy of the
Borrower against such Lender.
Section 2.4    [Reserved.]
Section 2.5    Prepayments.
(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable written notice
delivered to the Administrative Agent at least two Business Days’ (or such
shorter notice period as may be satisfactory to the Administrative Agent) prior
thereto in the case of Eurodollar Loans and on the date of such prepayment in
the case of Reference Rate Loans, which notice shall specify the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans, Reference Rate
Loans, or a combination thereof, and if of a combination thereof, the amount of
prepayment allocable to each. Each such prepayment shall be (i) in a minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof, in
the case of Eurodollar Loans and (ii) in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof, in the case of Reference Rate
Loans. Upon receipt of such notice the Administrative Agent shall promptly
notify each Lender thereof. If such notice is given, the payment amount
specified in such notice shall be due and payable


24
HOU:3943078.7

--------------------------------------------------------------------------------







on the date specified therein, together with (except in the case of Reference
Rate Loans) accrued interest to such date on the amount prepaid and any amounts
payable pursuant to Section 2.16.
(b)    Optional prepayments of the Loans shall be allocated among the Lenders
based on each Lender’s Pro Rata Share of such prepayment amount.
Section 2.6    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert its Eurodollar Loans
to Reference Rate Loans by giving the Administrative Agent prior irrevocable
notice of such election by 11:00 A.M. on a Business Day; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
its Reference Rate Loans to Eurodollar Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election. Any
such notice of conversion to Eurodollar Loans shall specify the length of the
Interest Periods therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of the
outstanding Eurodollar Loans and Reference Rate Loans may be converted as
provided herein, provided that no Loans may be converted into a Eurodollar Loan
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders in their sole
discretion, notifies the Borrower such conversions shall not be permitted, (ii)
if, after giving effect thereto, Section 2.7 would be contravened, or (iii)
after the date that is one month prior to the Maturity Date; provided further,
that if such conversion is not permitted pursuant to the preceding proviso and
the applicable Eurodollar Loan is not repaid, such Loans shall automatically be
converted to Reference Rate Loans on the last day of such then expiring Interest
Period.
(b)    Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent, in accordance with the appropriate notification
provisions therefor set forth in Section 2.6(a), of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions, (ii)
if, after giving effect thereto, Section 2.7 would be contravened, or
(iii) after the date that is one month prior to the Maturity Date; provided
further, that if the Borrower shall fail to give any required notice as
described above in this Section 2.6 or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall automatically be converted
to Reference Rate Loans on the last day of such then expiring Interest Period.
(c)    The conversion or continuation of Loans as herein provided shall not
constitute the making of new Loans hereunder.
Section 2.7    Maximum Number of Tranches. All borrowings, conversions and
continuations of Loans and all selections of Interest Periods hereunder shall be
in such amounts and be made pursuant to such elections so that, after giving
effect thereto, there shall be no more than ten Tranches outstanding at any one
time.
Section 2.8    Fees. The Borrower agrees to pay (i) to the Administrative Agent,
for its own account, an administrative agent’s fee set forth in the Fee Letter
and (ii) to the Administrative Agent, for the benefit of each of the Lenders, a
non-refundable commitment fee (“Commitment Fee”) from and including the Closing
Date to the last day of the Commitment Period, computed at the rate per annum
set forth on the Ratings-Based Pricing Grid, on the average daily amount of the
remaining undrawn Commitment of such


25
HOU:3943078.7

--------------------------------------------------------------------------------





Lender during the Commitment Period. Such Commitment Fees shall be payable on
the last day of the Commitment Period.
Section 2.9    Interest Rate.
(a)    Each Eurodollar Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.
(b)    Each Reference Rate Loan shall bear interest for each day on the unpaid
principal amount thereof at a fluctuating rate per annum equal to the Reference
Rate for such day plus the Applicable Margin.
(c)    If all or a portion of the principal amount of any Loan or if all or a
portion of any interest payable on any Loan or any fee or other amount payable
by the Borrower hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall, without
limiting the rights of any Lender under Article 7, bear interest at a rate per
annum which is (i) in the case of overdue principal, 2% above the rate which
would otherwise be applicable pursuant to Section 2.9(a), (b) or (c) and (ii) in
the case of any other overdue amount, 2% above the rate described in Section
2.9(b), in each case from the date of nonpayment until such amount is paid in
full (before and after judgment); provided that if such overdue principal amount
is of Eurodollar Loans and the due date therefor is other than the last day of
the Interest Period with respect thereto, such Eurodollar Loans shall bear
interest from the date that such principal amount was due to the last day of
such Interest Period at a rate per annum which is 2% above the rate which would
otherwise be applicable pursuant to clause (a) of this Section 2.9.
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Section 2.9 shall
be payable from time to time on demand.
Section 2.10    Computation of Interest and Fees.
(a)    Interest in respect of the Reference Rate Loans shall be calculated on
the basis of a 365 (or 366, as the case may be) day year for the actual days
elapsed. Interest in respect of Eurodollar Loans shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Reference Rate, the ABR, or the Applicable Margin
shall become effective as of the opening of business on the day on which such
change in the ABR, or Reference Rate is announced or such Applicable Margin
changes as provided herein, as the case may be. The Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, upon the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).


26
HOU:3943078.7

--------------------------------------------------------------------------------







Section 2.11    Inability to Determine Interest Rate; Illegality.
(a)    Inability to Determine Interest Rate. In the event that prior to the
first day of any Interest Period with respect to a Eurodollar Loan:
(i)    [Intentionally Deleted]
(ii)    the Administrative Agent shall have received notice from Lenders
constituting the Required Lenders that the interest rate determined pursuant to
Section 2.9(a) for such Interest Period does not accurately reflect the cost to
such Lenders (as conclusively certified by such Lenders) of making or
maintaining Eurodollar Loans during such Interest Period, with respect to a Loan
that is to be made as or converted to or continued as a Eurodollar Loan, the
Administrative Agent shall forthwith give telecopy or telephonic notice
(provided that any telephonic notice shall be promptly confirmed in writing) of
such determination to the Borrower and each Lender at least one day prior to the
relevant Borrowing Date, conversion date or continuation date for such
Eurodollar Loan. If such notice is given, any Loan that is to be made as or
converted to or continued as a Eurodollar Loan shall be made as or converted to
a Reference Rate Loan. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
(b)    Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its applicable lending office
to honor its obligation to make or maintain Eurodollar Loans either generally or
having a particular Interest Period hereunder, then (a) such Lender shall
promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as Reference Rate Loans (and, if such
Lender so requests by notice to the Borrower and the Administrative Agent, all
Affected Loans of such Lender then outstanding shall be automatically converted
into Reference Rate Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into)
Reference Rate Loans, all payments of principal which would otherwise be applied
to such Lender’s Affected Loans shall be applied instead to its Reference Rate
Loans.
Section 2.12    Pro Rata Treatment and Payments.
(a)    The borrowing of Loans by the Borrower from the Lenders hereunder and
each payment by the Borrower on account of any fee payable hereunder shall be
made pro rata according to the respective Commitment Percentages of the Lenders.
Each payment (including each prepayment) by the Borrower on account of principal
of and interest on the Loans shall be made pro rata according to the respective
Pro Rata Shares of the Lenders.
(b)    All payments (including prepayments) to be made by the Borrower hereunder
and under any other Loan Documents, whether on account of principal, interest
and fees or otherwise, shall be made without set-off or counterclaim and shall
be made prior to 12:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office set forth in Section 9.2, in lawful money of the United States of
America and in immediately available funds. Any amounts received after such time
on any date shall be deemed to have been received on the next succeeding
Business Day for the purposes of calculating interest thereon. The
Administrative Agent shall


27
HOU:3943078.7

--------------------------------------------------------------------------------





distribute such payments to each Lender to its Eurodollar Office or Domestic
Office, as applicable, promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
Section 2.13    Payments by the Borrower. Unless the Administrative Agent shall
have been notified in writing by the Borrower prior to the date of any payment
due to be made by the Borrower hereunder that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrower is making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the
Lenders their respective Pro Rata Shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, and each Lender severally agrees
to repay forthwith on demand, such amount with interest thereon at the rate per
annum equal to the daily average overnight Federal Funds Effective Rate during
such period as quoted by the Administrative Agent and calculated on the basis of
a 360-day year for the actual days elapsed. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.
Section 2.14    Other Costs; Increased Costs.
(a)    The Borrower agrees to pay to each Lender which requests compensation
under this Section 2.14 (by notice to the Borrower), on the last day of each
Interest Period with respect to any Eurodollar Loan made or maintained by such
Lender, so long as such Lender shall be required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the Board of Governors of the
Federal Reserve System (or, so long as such Lender may be required by such Board
of Governors or by any other Governmental Authority to maintain reserves against
any other category of liabilities which includes deposits by reference to which
the interest rate on Eurodollar Loans is determined as provided in this
Agreement or against any category of extensions of credit or other assets of
such Lender which includes any Eurodollar Loans), an additional amount
(determined by such Lender and notified to the Borrower) representing such
Lender’s calculation or, if an accurate calculation is impracticable, reasonable
estimate (using such reasonable means of allocation as such Lender shall
determine) of the actual costs, if any, incurred by such Lender during such
Interest Period as a result of the applicability of the foregoing reserves to
such Eurodollar Loans, which amount in any event shall not exceed the product of
the following for each day of such Interest Period:
(i)    the principal amount of the Eurodollar Loans made or maintained by such
Lender to which such Interest Period relates outstanding on such day; and


28
HOU:3943078.7

--------------------------------------------------------------------------------





(ii)    the difference between (x) a fraction the numerator of which is the
Eurodollar Rate (expressed as a decimal) applicable to such Eurodollar Loan and
the denominator of which is one minus the maximum rate (expressed as a decimal)
at which such reserve requirements are imposed by such Board of Governors or
other Governmental Authority on such date minus (y) such numerator; and
(iii)    a fraction the numerator of which is one and the denominator of which
is 360.
(b)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender, or such other Recipient hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender, or other Recipient, the
Borrower will pay to such Lender, or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(c)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered; provided that such Lender is generally seeking compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.
(d)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in clause (b) or (c) of this Section 2.14 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs


29
HOU:3943078.7

--------------------------------------------------------------------------------





or reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Law, or at
the option of the Administrative Agent timely reimburse it for, the payment of
Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.15,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, the Borrower
shall not be required to indemnify a Recipient pursuant to this Section 2.15(d)
for any Indemnified Taxes unless such Recipient makes written demand on the
Borrower for indemnification for such Indemnified Taxes no later than 120 days
after the earlier of (i) the date on which the relevant Governmental Authority
makes written demand upon such Recipient for payment of such Indemnified Taxes,
and (ii) the date on which such Recipient has made payment of such Indemnified
Taxes. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6 relating to the maintenance of a


30
HOU:3943078.7

--------------------------------------------------------------------------------





Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of any such non-U.S. documentation (other than such
documentation set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN (or successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


31
HOU:3943078.7

--------------------------------------------------------------------------------





(2)    executed originals of IRS Form W-8ECI (or successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or successor form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-3 or
Exhibit G-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


32
HOU:3943078.7

--------------------------------------------------------------------------------





(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.15 shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Section 2.16    Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of:
(a)    failure by the Borrower to make a payment when due of the principal
amount of or interest on any Eurodollar Loans of such Lender;
(b)    failure by the Borrower to borrow Eurodollar Loans after the Borrower has
given a Borrowing Request requesting the same in accordance with Section 2.3;
(c)    failure by the Borrower to make a conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with Section 2.6;
(d)    failure by the Borrower to make any prepayment of Eurodollar Loans after
the Borrower has given notice of the same in accordance with Section 2.5(a);
(e)    the making of any conversion or prepayment of Eurodollar Loans on a day
which is not the last day of the Interest Period with respect thereto; and
(f)    any assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18;


33
HOU:3943078.7

--------------------------------------------------------------------------------





including in each case any such loss or expense arising from the reemployment of
funds obtained by it to maintain its Eurodollar Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained and any
foreign exchange losses actually incurred. If a Lender becomes entitled to claim
any amounts pursuant to this Section 2.16, it shall promptly notify the
Borrower, through the Administrative Agent, of the event by reason of which it
has become so entitled. A certificate as to any amounts payable pursuant to this
Section 2.16 and setting forth in reasonable detail the basis for such claim,
submitted by such Lender (through the Administrative Agent) to the Borrower,
shall be conclusive in the absence of manifest error.
Section 2.17    Mitigation Obligations. If any Lender requests compensation
under Section 2.14, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or Section 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 2.18    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.14, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lenders pursuant
to Section 2.15, (c) any Lender is a Defaulting Lender, or if any Lender fails
to execute and deliver any amendment, consent or waiver to any Loan Document
requested by the Borrower by the date specified by the Borrower (or gives the
Borrower or the Administrative Agent written notice prior to such date of its
intention not to do so), which amendment, consent or waiver is required to be
executed by all Lenders or all affected Lenders, or (d) so long as no Event of
Default has occurred and is continuing, the Borrower shall give 15 Business
Days’ prior written notice to the Administrative Agent and the applicable
Lender, then, in each case, the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.6), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee or the Borrower, as applicable, (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments, (iv) in the case of any
assignment resulting from a Lender failing to execute and deliver any amendment,
consent or waiver requested by the Borrower, the applicable amendment, consent
or waiver has been approved by the Required Lenders, and (v) if the assignee is
not another Lender, the Administrative Agent shall have received a registration
and processing fee of $3,500.
Section 2.19    Defaulting Lenders.
(a)    Payments to Defaulting Lenders. If a Defaulting Lender as a result of the
exercise of a set off shall have received a payment in respect of its
outstanding Loans which results in its pro rata share of the outstanding Loans
being less than such Defaulting Lender’s pro rata share of the sum of the
aggregate amount of the Commitments, then no payment will be made to such
Defaulting Lender until all amounts due and owing to the Lenders have been
equalized in accordance with each Lender’s respective pro rata


34
HOU:3943078.7

--------------------------------------------------------------------------------





share of the sum of the aggregate amount of the Commitments. Further, if at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan while one or
more Defaulting Lenders shall be party to this Agreement, the Administrative
Agent shall apply such payment first to the Loan(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Loans(s) are paid in full or each Lender (including each Defaulting Lender) is
owed its pro rata share of all Loans then outstanding
(b)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Voting. Neither the Commitment nor the principal amount of the Loans of
such Defaulting Lender shall be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.1), provided that any
waiver, amendment or modification (i) that would increase or extend the
Commitment of or reduce the principal or interest owing to such Defaulting
Lender under this Agreement or (ii) requiring the consent of all Lenders which
affects such Defaulting Lender differently than all other Lenders, as the case
may be, shall require the consent of such Defaulting Lender.
(ii)    Defaulting Lender Cure. In the event that the Administrative Agent and
the Borrower each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage and shall no
longer constitute a Defaulting Lender hereunder; provided that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE 3.    REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each Guarantor, with respect to representations and
warranties pertaining to it, represents and warrants to the Administrative Agent
and to each Lender, as of the Closing Date (in the case of the representations
and warranties contained in Section 3.5(a), Section 3.5(b), and Section 3.14
only), and thereafter as of each date required by Section 4.2, that:
Section 3.1    Corporate Existence and Power. Each Loan Party is a corporation,
partnership or limited liability company duly incorporated or organized, as
applicable, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
Section 3.2    Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by each Loan Party of this Agreement and any
other Loan Documents to which it is a party (a) are within its organizational
powers, have been duly authorized by all necessary organizational action, (b)
require no consent or approval of, or other action by or in respect of, or
registration or filing with, any Governmental Authority, (c) do not contravene,
or constitute a breach or a default under, any provision of its Organization
Documents, and (d) do not contravene any applicable Law or regulation, except,
in the case of clauses (b) and (d), as would not reasonably be expected to
result in a Material Adverse Effect.


35
HOU:3943078.7

--------------------------------------------------------------------------------





Section 3.3    Enforceability. The Loan Documents to which it is a party
constitute the legal, valid and binding obligations of each Loan Party,
enforceable against such Loan Party in accordance with their respective terms,
except as may be limited by applicable bankruptcy, moratorium, insolvency or
similar Laws affecting the rights of creditors generally and general principles
of equity.
Section 3.4    Financial Information. The Initial Financial Statements and,
beginning with the initial delivery of the financial information required under
Section 5.1(a) and Section 5.1(b), the financial information delivered to the
Lenders pursuant to such sections fairly presents, in all material respects, in
conformity with GAAP, the consolidated financial position of the Borrower and
its consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows as of such date (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes).
Section 3.5    Litigation; No Material Adverse Effect.
(a)    As of the Closing Date, except as set forth in the Closing Date SEC
Reports or as disclosed in Schedule 3.5, there is no litigation, arbitration or
governmental investigation, proceeding or inquiry pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any Restricted Subsidiary as to which there is a reasonable
possibility of an adverse determination (i) which could reasonably be expected
to have a material adverse effect on the business, assets, financial condition,
or operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
or (ii) which seeks to prevent, enjoin or delay the making of the Loans
hereunder.
(b)    As of the Closing Date, since December 31, 2018, there has been no
Material Adverse Effect.
Section 3.6    Employee Benefit Plans.
(a)    No Reportable Event or prohibited transaction under Section 406 of ERISA
has occurred with respect to any “Employee Benefit Plans”, as that term is
defined in Section 3(3) of ERISA, of the Borrower or any ERISA Affiliate which
could reasonably be expected to result in a Material Adverse Effect. No
prohibited transaction under Section 406 of ERISA which could reasonably be
expected to result in a Material Adverse Effect has occurred with respect to the
Borrower or any ERISA Affiliate or will occur upon the issuance of any Notes or
the execution of this Agreement.
(b)    The Borrower and each ERISA Affiliate have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
Except as could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has (i) sought a waiver of
the minimum funding standard under the Pension Funding Rules, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums due but not delinquent under Section 4007 of
ERISA.
Section 3.7    Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (a) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (b) has become subject to any
Environmental Liability, (c) has received notice of any claim with respect to
any Environmental Liability or (d) knows of any basis for any Environmental
Liability.


36
HOU:3943078.7

--------------------------------------------------------------------------------





This Section 3.7 is the sole and exclusive representation and warranty of the
Loan Parties with respect to Environmental Laws, Environmental Liabilities and
Hazardous Materials contained in this Article 3 and no other provision hereof
shall be construed to constitute such a representation or warranty; provided
that the foregoing does not limit the provisions of Section 3.4, Section 3.5 or
Section 3.12.
Section 3.8    Taxes. (a) The Borrower and its Restricted Subsidiaries have
filed all material United States federal income tax returns and all other
material tax returns have been filed on or before the applicable due date (as
such due date may have been timely extended), and (b) all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Restricted Subsidiary have been paid (other than those which are currently being
contested in good faith by appropriate proceedings or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect or materially adversely affect the performance by the Borrower of
its payment obligations under this Agreement or any Notes). The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.
Section 3.9    Investment Company Act. None of the Borrower nor any of its
Subsidiaries is, or is required to be registered as, an “investment company”, or
a company “controlled” by an “investment company”, as defined in the Investment
Company Act of 1940, as amended.
Section 3.10    Regulation U. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans will be used for purchasing or carrying
margin stock or for any purpose which violates the provisions of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve.
Section 3.11    Compliance with Laws. Such Loan Party and its Restricted
Subsidiaries are in compliance with all applicable Laws (including ERISA and the
rules and regulations thereunder and laws of the United States regarding
sanctions and export controls applicable to unauthorized dealings with
sanctioned countries or Persons) except to the extent that the failure to comply
therewith would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
Section 3.12    Disclosure. The written reports, financial statements,
certificates and other written information (other than information of a global
economic or industry nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished), when taken as a whole, did not contain as of the date
such written reports, financial statements, certificates or other written
information were so furnished, any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to (a) projections, estimates, pro forma financial information,
engineering reports and forward-looking statements (within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934) contained in the materials referenced above, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time and (b) financial
statements (including the Initial Financial Statements), the Borrower represents
only that such financial statements were prepared as represented in Section 3.4
and as required by Section 5.1(a) and Section 5.1(b), as applicable.


37
HOU:3943078.7

--------------------------------------------------------------------------------





Section 3.13    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or proceeds of any Loan will be used in
violation of Section 5.8(b).
Section 3.14    Title to Properties. As of the Closing Date, each Loan Party and
each of its Restricted Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property necessary or otherwise material
to the business of the Loan Parties and their respective Restricted
Subsidiaries, taken as a whole, except for Liens permitted hereby and except
where the failure to have such title or leasehold interest would not reasonably
be expected to result in a Material Adverse Effect.
Section 3.15    Phillips 66 Company Material Agreements. No Restricted
Subsidiary has, and to the knowledge of the Borrower, no other party to any
Phillips 66 Company Material Agreement has, defaulted under any such Phillips 66
Company Material Agreement, which default, in either case, would reasonably be
expected to have a Material Adverse Effect.
ARTICLE 4.    CONDITIONS PRECEDENT TO CLOSING DATE
Section 4.1    Conditions to Closing Date. This Agreement shall be effective
upon satisfaction of the conditions precedent set forth in this Section 4.1;
provided that the obligations of the Lenders to make Loans hereunder are subject
to the satisfaction (or waiver in accordance with Section 9.1) of the conditions
precedent set forth in Section 4.2:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by an Authorized Officer of each Loan Party
and each Lender and (ii) for the account of each Lender that has requested a
Note, a Note conforming to the requirements of Section 2.2 and executed by an
Authorized Officer of the Borrower.
(b)    Legal Opinions. The Administrative Agent shall have received favorable
written opinions, reasonably satisfactory to the Administrative Agent, of (i)
Janet K. Greene, Senior Counsel of the Borrower, and (ii) Bracewell LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and the Lenders and
dated the Closing Date, covering such matters relating to the Loan Parties and
the Loan Documents as the Administrative Agent shall reasonably request.
(c)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Loan Party (or
the General Partner on behalf of such Loan Party), dated as of the Closing Date,
certifying (i) the authorization of each Loan Party to execute and deliver each
Loan Document to which such Loan Party is party, (ii) the Organization Documents
of such Loan Party, and (iii) the names and true signatures of the officers
executing any Loan Document on behalf of such Loan Party on the Closing Date,
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.


38
HOU:3943078.7

--------------------------------------------------------------------------------





(d)    Existence and Good Standing Certificates. The Administrative Agent shall
have received certificates of existence and good standing with respect to each
Loan Party, dated as of a recent date, from appropriate public officials in the
jurisdictions of organization of such Loan Parties.
(e)    Closing Certificate. The Administrative Agent shall have received a
certificate in form and substance reasonably satisfactory to the Administrative
Agent dated the Closing Date and signed by a Financial Officer of the Borrower
certifying (which statement shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Closing Date) that, as of the
Closing Date, (i) each of the representations and warranties made by each Loan
Party in this Agreement (other than the representations and warranties contained
in Section 3.5(a) hereof) are true and correct in all material respects on and
as of such date, provided that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, (ii) no Default or Event of Default
has occurred and is continuing and (iii) all governmental and regulatory
approvals necessary in connection with the execution and delivery of this
Agreement have been obtained and are in full force and effect or stating that no
such approvals are required.
(f)    Fees and Expenses. The Administrative Agent shall have received the fee
due and payable and required to be paid to it on or prior to the Closing Date
pursuant to Section 2.8 and the Fee Letter, and the Administrative Agent shall
have received payment of all other amounts due and payable on or prior to the
Closing Date, including to the extent invoiced at least one Business Day prior
to the Closing Date, reimbursement or payment of such expenses as are required
to be paid or reimbursed by the Borrower hereunder.
(g)    Initial Financial Statements. The Lenders shall have received the Initial
Financial Statements (which will be deemed to have occurred upon the posting of
same on EDGAR.
(h)    “Know Your Customer” and Anti-Money Laundering Compliance. To the extent
not previously provided, the Administrative Agent shall have received five days
prior to the Closing Date (or such later date as the Administrative Agent shall
reasonably agree) all documentation and other information required by regulatory
authorities with respect to the Loan Parties under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been reasonably requested by the Administrative Agent a reasonable
period in advance of the date that is five days prior to the Closing Date.
For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the Closing Date, specifying its objection thereto.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. The obligations
of the Lenders to make Loans hereunder shall not become effective unless each of
the foregoing conditions contained in this Section 4.1 is satisfied (or waived
in accordance with Section 9.1) at or prior to 5:00 P.M., New York City time, on
March 28, 2019 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
Section 4.2    Conditions to Each Loan. The agreement of each Lender to make any
Loan requested to be made by it on any date (including any initial Loan
requested to be made) is subject to the satisfaction of the following conditions
precedent as of the date such Loan is requested to be made:


39
HOU:3943078.7

--------------------------------------------------------------------------------





(a)    Representations and Warranties. Each of the representations and
warranties made by the Loan Parties in this Agreement shall be true and correct
in all material respects on and as of such date as if made on and as of such
date, both before and after giving effect to the Loans requested to be made on
such date; provided that (i) such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) the representations and warranties
contained in Section 3.5(a), Section 3.5(b) and Section 3.14 shall be made only
on and as of the Closing Date, and none of the representations and warranties
described in the foregoing clause (ii) shall be restated on any Borrowing Date
that occurs after the Closing Date.
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loans
requested to be made on such date.
(c)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.3.
Each Borrowing of Loans by the Borrower shall constitute a representation and
warranty by the Borrower hereunder as of the date thereof that the conditions in
this Section 4.2 have been satisfied.
ARTICLE 5.    AFFIRMATIVE COVENANTS OF THE BORROWER
From and after the Closing Date and for so long as any Loan remains outstanding
and unpaid or any other amount is owing to any Lender or the Administrative
Agent hereunder:
Section 5.1    Financial Reporting Requirements. The Borrower will:
(a)    make available its Form 10-K via the EDGAR system of the SEC (“EDGAR”) on
the internet as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, which will in each case include an audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated statements of income, cash
flows and changes in equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the SEC by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;
(b)    make available its Form 10-Q via EDGAR on the internet as soon as
available and in any event within 60 days after the end of each of the first
three quarters of each fiscal year of the Borrower, which will, in each case,
include, a consolidated balance sheet of the Borrower and its Subsidiaries, as
of the end of such quarter and the related (i) consolidated statement of income
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter, and (ii) consolidated statement of cash flows for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form (A) for the consolidated balance sheet,
the figures as of the end of the Borrower’s previous fiscal year, (B) for the
consolidated statement of income, the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year and (C) for the
consolidated statement of cash flows, the figures for the corresponding portion
of the Borrower’s previous fiscal year;
(c)    furnish to the Administrative Agent within 10 Business Days of making
available via EDGAR each set of financial statements referred to in clauses (a)
and (b) above, a certificate of a Financial Officer of the Borrower (i) stating
whether there exists on the date of such certificate any Default or Event of
Default and, if any Default or Event of Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto, and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.8;


40
HOU:3943078.7

--------------------------------------------------------------------------------





(d)    furnish to the Administrative Agent within 10 days of making available
via EDGAR the financial statements referred to in clauses (a) and (b) above, a
certificate of a Financial Officer of the Borrower certifying which Subsidiaries
of the Borrower are Material Subsidiaries (which certificate may be combined
with the certificate being delivered pursuant to clause (c) above on such date);
(e)    furnish to the Administrative Agent a copy of all documents filed by the
Borrower or any Restricted Subsidiary with the SEC; provided that such documents
shall be deemed to have been furnished on the date when made available via
EDGAR; and
(f)    furnish to the Administrative Agent from time to time such additional
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.
Section 5.2    Notices. The Borrower will promptly furnish, or cause to be
furnished, to the Administrative Agent, notice of: (a) the occurrence of any (i)
Default or (ii) Event of Default hereunder; (b) the institution of any
litigation or proceeding involving it or a Restricted Subsidiary that has had or
is reasonably expected to have a Material Adverse Effect (whether or not the
claim asserted therein is considered to be covered by insurance); and (c)  any
adverse change in the Designated Rating publicly announced by a Rating Agency.
Each notice delivered under this Section 5.2 shall be accompanied by a statement
of a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3    Existence; Conduct of Business. The Borrower will, and will cause
each Required Guarantor to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business; provided that the foregoing shall not
prohibit any merger or consolidation of the Borrower permitted under Section 6.2
or any merger, consolidation, liquidation or dissolution of any Subsidiary that
is not otherwise prohibited by the terms of this Agreement; and provided
further, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to preserve, renew or keep in full force and effect any right,
license, permit, privilege or franchise to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
Section 5.4    Payment of Taxes. The Borrower will pay and discharge, and will
cause each Material Subsidiary to pay and discharge, at or before maturity, all
their respective material tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain and will
cause each Material Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.
Section 5.5    Maintenance of Property; Insurance. The Borrower will keep, and
will cause each Material Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; will maintain, and will cause each Material Subsidiary to maintain
(either in the name of the Borrower or in such Material Subsidiary’s own name),
with financially sound and reputable insurance companies, insurance on all their
property in at least such amounts and against such risks as are usually insured
against in the same general area by companies of similar size and established
repute engaged in the same or a similar business; and will furnish to the
Administrative Agent, upon its written request, full information as to the
insurance carried.
Section 5.6    Compliance with Laws. The Borrower will comply, and cause each
Restricted Subsidiary to comply, with all applicable laws, ordinances, rules,
regulations, and requirements of any


41
HOU:3943078.7

--------------------------------------------------------------------------------





Governmental Authority (including ERISA and the rules and regulations thereunder
and laws of the United States regarding sanctions and export controls applicable
to unauthorized dealings with sanctioned countries or Persons) except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 5.7    Books and Records; Inspection Rights.
(a)    The Borrower will keep, and will cause each Material Subsidiary to keep,
proper books of record and account in which full, true and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities.
(b)    The Borrower will permit, and will cause each Material Subsidiary to
permit, representatives of the Administrative Agent and each Lender, as
applicable, at the Administrative Agent’s or such Lender’s expense, upon
reasonable prior notice during normal business hours (and, if the Borrower shall
so request, in the presence of an officer or appointee of any officer of the
Borrower or the General Partner), and subject to any applicable restrictions or
limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or governmental guidelines and in
accordance with any applicable safety procedures, (i) in the case of the
Administrative Agent only, to visit and inspect their respective properties, to
examine and make extracts from their respective books and records, and (ii) in
the case of the Administrative Agent and each Lender, to visit and discuss their
respective affairs, finances and accounts with their respective officers,
employees and, only during the continuance of an Event of Default, their
independent public accountants, in each case, all at such reasonable times and
as often as may reasonably be desired, but unless an Event of Default exists, no
more frequently than once during each calendar year.
Section 5.8    Use of Proceeds.
(a)    The proceeds of the Loans will be used for general partnership, corporate
or company purposes, as applicable, of the Loan Parties and their Subsidiaries,
including, without limitation, acquisitions and Restricted Payments. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
(b)    Neither the Borrower nor any Subsidiary of the Borrower will, directly
or, to the knowledge of the Borrower, indirectly, use or lend, contribute,
provide or otherwise make available the proceeds of any Loan to any Subsidiary,
joint venture partner, or other Person, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, in violation of Anti-Corruption Laws or (ii) to fund any activity
or business in, of or with, any Sanctioned Country or to fund any activity or
business of or with any Person located, organized or residing in any Sanctioned
Country or who is the subject of any Sanctions to the extent that any such
activity or business, or the funding of any such activity or business, would be
in violation of the Sanctions or prohibited for a U.S. Person pursuant to
Sanctions.
Section 5.9    First Tier Subsidiaries; Additional Guarantors.
(a)    In the event any Material Subsidiary is or becomes a First Tier
Subsidiary, the Borrower will, within 30 days thereof, (i) cause such Material
Subsidiary to become a party to this Agreement and guarantee the Obligations by
executing and delivering to the Administrative Agent a Guarantee Joinder
substantially in the form of Exhibit F, and (ii) deliver certificates and other
documentation substantially similar to those required to be delivered on the
Closing Date with respect to Phillips 66 Partners Holdings


42
HOU:3943078.7

--------------------------------------------------------------------------------





LLC as the Initial Guarantor pursuant to Sections 4.1(c) and 4.1(d), in form and
substance reasonably satisfactory to the Administrative Agent.
(b)    Any Restricted Subsidiary may, at its election, become a Guarantor by
delivery to the Administrative Agent of the Guarantee Joinder documents required
by clause (a) of this Section 5.9.
(c)    Upon delivery of a Guarantee Joinder and other required documents to the
Administrative Agent by a Restricted Subsidiary, notice of which is hereby
waived by each Loan Party, such Restricted Subsidiary shall be a Guarantor and
shall be a party hereto as if an original signatory hereto. Each Loan Party
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Loan Party hereunder. This
Agreement shall be fully effective as to each Loan Party that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Loan Party hereunder.
Section 5.10    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Certain other Matters Pertaining to Unrestricted Subsidiaries.
(a)    Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.
(b)    The Borrower may designate a Subsidiary (other than the Initial Guarantor
or any Required Guarantor) as an Unrestricted Subsidiary if (i) the requirements
set forth in the definition of “Unrestricted Subsidiary” have been met with
respect to such Subsidiary, (ii) immediately before and after such designation,
no Default or Event of Default exists or would exist, (iii) after giving effect
to such designation on a pro forma basis, the Borrower and its Subsidiaries
would have been in compliance with all of the covenants contained in this
Agreement, including Section 6.8, as of the end of the most recent fiscal
quarter, (iv) a certificate of a Financial Officer is delivered to the
Administrative Agent as provided in the definition of “Unrestricted Subsidiary”,
and (v) no Subsidiary may be designated as an Unrestricted Subsidiary if it will
be treated as a “restricted subsidiary” for purposes of any indenture, credit
agreement, or similar agreement.
(c)    The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if (i) immediately before and after such designation, no Default or
Event of Default exists or would exist, (ii) if such Unrestricted Subsidiary has
outstanding Indebtedness, Liens and/or Attributable Debt under any
Sale/Leaseback Transaction, it would be permitted to incur such Indebtedness,
Debt and/or Attributable Debt pursuant to Section 6.1 and Section 6.3, (iii)
after giving effect to such designation on a pro forma basis, the Borrower and
its Subsidiaries would have been in compliance with all of the covenants
contained in this Agreement, including Section 6.8, as of the end of the most
recent fiscal quarter, (iv) the representations and warranties with respect to
such Subsidiary set forth in Article 3 of this Agreement (other than the
representations and warranties that are made only as of the Closing Date or as
of the Closing Date) are true and correct in all material respects with respect
to such Subsidiary after giving effect to such designation (provided that the
foregoing materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) and (v) the Borrower has provided to the Administrative Agent a
certificate of a Financial Officer to the effect that each of the foregoing
conditions has been satisfied. Immediately after such designation, such
Subsidiary shall cease to be an Unrestricted Subsidiary. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness, Liens and
Attributable Debt under Sale/Leaseback Transactions of such Subsidiary existing
at such time.


43
HOU:3943078.7

--------------------------------------------------------------------------------





(d)    The Borrower shall cause all Subsidiaries of an Unrestricted Subsidiary
to satisfy the requirements set forth in the definition of “Unrestricted
Subsidiaries” and such Subsidiaries shall also be Unrestricted Subsidiaries. The
Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
Neither the Borrower nor any Restricted Subsidiary shall make any investment in
(including any acquisition of Equity Interests or loans, advances or capital
contributions to) an Unrestricted Subsidiary if a Default or Event of Default
exists immediately before or immediately after making such investment.
(e)    If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary or the applicable
requirements set forth in this Section, (i) it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement, (ii) any Indebtedness,
Liens and Attributable Debt under Sale/Leaseback Transactions of such Subsidiary
will be deemed to be incurred by a Restricted Subsidiary as of such date, and
(iii) the Borrower shall notify the Administrative Agent, pursuant to a
certificate or other notice given by a Financial Officer, that such Unrestricted
Subsidiary is no longer an Unrestricted Subsidiary.
(f)    The Borrower will not permit at any time the aggregate Net Tangible
Assets of all Unrestricted Subsidiaries to exceed 20% of Consolidated Net
Tangible Assets.
ARTICLE 6.    NEGATIVE COVENANTS OF THE BORROWER; FINANCIAL COVENANT
Each Loan Party hereby agrees that, from and after the Closing Date and for so
long as any Loan remains outstanding and unpaid or any other amount is owing to
any Lender or the Administrative Agent hereunder:
Section 6.1    Liens. Neither the Borrower nor any Restricted Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:
(a)    any Lien existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower and not created in contemplation
of such event, provided that such Lien attaches only to such asset and proceeds
thereof;
(b)    any Lien on any asset securing Indebtedness (including Liens in respect
of Capital Lease Obligations) incurred or assumed for the purpose of financing
all or any part of the cost of acquiring, constructing, repairing or improving
such asset, provided that (i) such Lien attached to such asset concurrently with
or within 90 days after the acquisition thereof or the date of completion of
such construction, repair or improvement, and (ii) all such Liens attach only to
the assets purchased, constructed, repaired or improved with the proceeds of the
Indebtedness secured thereby and improvements, accessions, general intangibles
and proceeds related thereto;
(c)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event, provided that such Lien attaches
only to such asset and proceeds thereof;
(d)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary and not created in contemplation of such
acquisition, provided that such Lien attaches only to such asset and proceeds
thereof;
(e)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section 6.1, provided that the principal


44
HOU:3943078.7

--------------------------------------------------------------------------------





amount of such Indebtedness is not increased (other than by amounts incurred to
pay the costs of such refinancing, extension, renewal or refunding and any
premiums paid in connection therewith) and such Lien does not attach to any
additional assets;
(f)    Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement;
(g)    Liens to secure Indebtedness incurred or assumed in connection with
pollution control, industrial revenue bond or similar types of financing, and
Liens on property in favor of the United States or any state thereof, or any
department, agency, instrumentality or political subdivision of any such
jurisdiction, to secure Indebtedness incurred for the purpose of financing all
or any part of the purchase price or cost of constructing, repairing or
improving the property subject thereto;
(h)    Liens granted on accounts receivable or other rights to payment and
related assets in connection with Securitization Transactions permitted by
Section 6.3(b);
(i)    Liens on precious metals catalysts in connection with lease transactions
and Liens under any Sale/Leaseback Transaction, in each case to the extent
permitted by this Agreement;
(j)    Liens on cash collateral (i) required to be granted to the administrative
agent under the Revolving Credit Agreement in connection with letters of credit
issued under the Revolving Credit Agreement and (ii) granted to a letter of
credit issuer under the Revolving Credit Agreement to secure letters of credit
outstanding after the replacement of such letter of credit issuer, or the
termination or expiration of the commitments of such letter of credit issuer,
under the Revolving Credit Agreement;
(k)    Liens for taxes that (i) are not yet due, (ii) are not more than sixty
(60) days past due and not subject to penalties for non-payment, or (iii) are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(l)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other similar types of Liens arising in the ordinary course of business securing
amounts which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(m)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(n)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(o)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(p)    Liens securing judgments for the payment of money not constituting an
Event of Default under clause (g) of Article 7;


45
HOU:3943078.7

--------------------------------------------------------------------------------





(q)    Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;
(r)    customary netting and offset provisions in Hedging Agreements;
(s)    Liens on Equity Interests in an Unrestricted Subsidiary or Joint Venture
pledged to secure Non-Recourse Debt on which such Unrestricted Subsidiary or
Joint Venture is an obligor; and
(t)    Liens not otherwise permitted by the foregoing clauses of this Section
6.1 securing Indebtedness and Hedging Obligations, provided that Priority Debt
shall not exceed the amount permitted by Section 6.3(a) as of the last day of
any fiscal quarter (beginning with the last day of the fiscal quarter in which
the Closing Date occurs).
Section 6.2    Fundamental Changes; Dispositions Neither the Borrower nor any
Required Guarantor will (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer (in one transaction or in a series of
transactions) all or substantially all of its assets to any other Person;
provided that (A) any Person may consolidate or merge with or into the Borrower
in a transaction in which the Borrower is the surviving Person; (B) any Required
Guarantor may merge into or consolidate with or sell, lease or otherwise
transfer all or substantially all of its assets to the (x) Borrower or (y) a
Restricted Subsidiary, provided that any such merger, consolidation, sale, lease
or other transfer by the Initial Guarantor pursuant to this clause (y) shall be
with, into or to a Guarantor or a Restricted Subsidiary that becomes a Guarantor
contemporaneously with such merger, consolidation, sale, lease or other
transfer; and (C) any Required Guarantor may merge into, or consolidate with,
any Person other than the Borrower or a Restricted Subsidiary if (x) such
Required Guarantor is the surviving entity or (y) such other Person is the
surviving entity and becomes a Restricted Subsidiary and a Guarantor
contemporaneously with such merger or consolidation.
Section 6.3    Indebtedness; Securitization Transactions; Sale/Leaseback
Transactions.
(a)    Priority Debt. The Borrower shall not permit the outstanding principal
amount of Priority Debt, as of the last day of any fiscal quarter, to exceed an
amount equal to 15% of Consolidated Net Tangible Assets as of such date. As used
herein, “Priority Debt” means:
(i)    the aggregate outstanding principal amount of secured Indebtedness and
the aggregate amount of secured Hedging Obligations of the Borrower and its
Restricted Subsidiaries, provided that Priority Debt shall not include
Indebtedness secured by:
(A)    (1) Liens existing on any asset of the Borrower or a Restricted
Subsidiary on or before the Closing Date (x) if such Indebtedness is described
on Schedule 6.3(a) or (y) if not described on Schedule 6.3(a) such Indebtedness
has an aggregate outstanding principal amount not exceeding $10,000,000; or (2)
Liens permitted pursuant to Section 6.1(a) on assets of Persons that become
Restricted Subsidiaries of the Borrower after the Closing Date (and proceeds
thereof);
(B)    Liens permitted pursuant to Section 6.1(b) on assets purchased,
constructed, repaired or improved by the Borrower or a Restricted Subsidiary
after the Closing Date (and improvements, accessions, general intangibles and
proceeds related thereto) securing Indebtedness incurred or assumed by the
Borrower or such Restricted Subsidiary after the


46
HOU:3943078.7

--------------------------------------------------------------------------------





Closing Date for the purpose of financing all or any part of the cost of
acquiring, constructing, repairing or improving such assets;
(C)    Liens permitted pursuant to Section 6.1(c) on assets of a Person merged
or consolidated with or into the Borrower or a Restricted Subsidiary after the
Closing Date (and proceeds thereof);
(D)    Liens permitted pursuant to Section 6.1(d) on assets acquired by the
Borrower or a Restricted Subsidiary after the Closing Date (and proceeds
thereof);
(E)    Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 6.3(a), provided that the principal amount of such Indebtedness
is not increased (other than by amounts incurred to pay the costs of such
refinancing, extension, renewal or refunding and any premiums paid in connection
therewith) and such Lien does not attach to any additional assets;
(F)    Liens permitted pursuant to Section 6.1(f);
(G)    Liens permitted pursuant to Section 6.1(g) on assets purchased,
constructed, repaired or improved by the Borrower or a Restricted Subsidiary
after the Closing Date for the purposes of financing all or part of the price or
cost of constructing, repairing or improving such property;
(H)    Liens permitted pursuant to Section 6.1(h);
(I)    Liens permitted pursuant to Section 6.1(i);
(J)    Liens permitted pursuant to Section 6.1(j); and
(K)    Liens permitted pursuant to Section 6.1(s), plus
(ii)    Attributable Debt of the Borrower and its Restricted Subsidiaries in
respect of Sale/Leaseback Transactions to the extent that such Attributable Debt
exceeds $100,000,000, plus
(iii)    the aggregate outstanding principal amount of unsecured Indebtedness of
Non-Guarantor Subsidiaries (other than Excluded Subsidiary Debt).
For the avoidance of doubt, to the extent that a Guarantee constitutes Priority
Debt and the Indebtedness Guaranteed thereby also constitutes Priority Debt, the
amount of Priority Debt outstanding at such time shall be calculated without
duplication and shall include only the amount of such Guaranteed Indebtedness
constituting Priority Debt and shall not include the amount of such Guarantee.
(b)    Securitization Transactions. The Borrower will not permit the aggregate
outstanding amount of Securitization Transactions to exceed $300,000,000 at any
time.
Section 6.4    Transactions with Affiliates. A Loan Party will not, and will not
permit any of its Restricted Subsidiaries to, enter into or engage in any
material transaction (including any sale, lease, transfer, purchase or
acquisition of property or assets) with any of its Affiliates, except on terms
and conditions, taken as a whole, that are substantially as favorable to such
Loan Party or such Restricted Subsidiary as could be obtained on an arm’s-length
basis from unrelated third parties (or, if in the good faith judgment of the
General


47
HOU:3943078.7

--------------------------------------------------------------------------------





Partner’s board of directors, no comparable transaction is available with which
to compare any such transaction, such transaction is otherwise fair to such Loan
Party or such Restricted Subsidiary from a financial point of view), provided
that the foregoing restriction shall not apply to:
(a)    transactions between or among any Loan Party and its Restricted
Subsidiaries or between or among Restricted Subsidiaries;
(b)    transactions involving any employee benefit plan or related trust of the
Borrower or any of its Restricted Subsidiaries;
(c)    transactions pursuant to any contract or agreement listed on Schedule
6.4;
(d)    the payment of reasonable compensation, fees and expenses to, and
indemnity provided on behalf of directors and officers of such Loan Party or any
Restricted Subsidiary;
(e)    the transactions described in the Contribution Agreement, the
Registration Statement, and/or the Closing Date SEC Reports;
(f)    transactions entered into with Phillips 66 and its Subsidiaries on terms
that are fair and reasonable, taking into account the totality of the
relationship between the Borrower and its Restricted Subsidiaries on the one
hand, and Phillips 66 and its Subsidiaries on the other; and
(g)    transactions approved by the Conflicts Committee of the Board of
Directors (or equivalent governing body) of the General Partner (or the
equivalent successor body to such Conflicts Committee).
Section 6.5    Changes in Organization Documents. No Loan Party shall make any
changes to its Organization Documents that would reasonably be expected to have
a Material Adverse Effect.
Section 6.6    Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into or permit to exist any agreement
or other consensual arrangement that explicitly prohibits or restricts the
ability of any Material Subsidiary to make any payment of any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Equity Interest of such Material Subsidiary, now or hereafter
outstanding; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Material Subsidiary to
make such payments or provisions that require that a certain amount of capital
be maintained, or prohibit the return of capital to shareholders above certain
dollar limits; provided further, that the foregoing shall not apply to (i)
prohibitions and restrictions imposed by law or by this Agreement, (ii)
prohibitions and restrictions contained in, or existing by reason of, any
agreement or instrument (A) relating to any Indebtedness of, or otherwise to,
any Person at the time such Person first becomes a Material Subsidiary, so long
as such prohibition or restriction was not created in contemplation of such
Person becoming a Material Subsidiary or (B) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness or other obligations
issued or outstanding under an agreement or instrument referred to in clause
(ii)(A) above, so long as the prohibitions or restrictions contained in any such
renewal, extension, refinancing, refund or replacement agreement, taken as a
whole, are not materially more restrictive than the prohibitions and
restrictions contained in the original agreement or instrument, as determined in
good faith by the Borrower or such Subsidiary, (iii) any prohibitions or
restrictions with respect to a Material Subsidiary imposed pursuant to an
agreement that has been entered into in connection with a disposition of all or
substantially all of the Equity Interests of such Subsidiary or assets thereof,
(iv) restrictions contained in joint venture agreements, partnership agreements
and other similar agreements with respect to a joint ownership arrangement
restricting


48
HOU:3943078.7

--------------------------------------------------------------------------------





the disposition or distribution of assets or property of, or the activities of,
such joint venture, partnership or other joint ownership entity, or any of such
entity’s subsidiaries, if such restrictions are not applicable to the property
or assets of any other entity and (v) any prohibitions or restrictions on any
Securitization Entity pursuant to a Securitization Transaction permitted
hereunder.
Section 6.7    Change in Nature of Business. The Borrower will not, and will not
permit any Material Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Material Subsidiaries on the Closing Date or any business substantially
related or incidental thereto or logical extensions thereof (including (a) the
oil and gas refining (including alternative fuels, fuels from biomaterials,
development and exploration of gas-to-liquids technology (including actual
utilization and production)), marketing, processing and distribution businesses,
(b) the natural gas gathering, processing, and transport, and NGL fractionation
and marketing, businesses, (c) the chemical manufacturing, processing and
marketing businesses, and (d) the crude and refined products transportation,
storage and logistics businesses).
Section 6.8    Consolidated Leverage Ratio.
(a)    The Borrower shall maintain, as of the last day of each fiscal quarter, a
Consolidated Leverage Ratio of no greater than (x) during an Acquisition Period,
5.5 to 1.0 and (y) at all other times, 5.0 to 1.0.
(b)    For purposes of calculating compliance with the foregoing Consolidated
Leverage Ratio, Consolidated EBITDA may include, at the Borrower’s option, any
Qualified Project EBITDA Adjustments as provided in the definition thereof.
ARTICLE 7.    EVENTS OF DEFAULT
Upon the occurrence and during the continuance of any of the following events
from and after the Closing Date:
(a)    the Borrower shall fail to pay (i) any principal of any Loan, or any
Guarantor shall fail to make any payments due under the Subsidiary Guarantee, in
each case when due in accordance with the terms hereof; (ii) any interest on any
Loan, or any fee payable hereunder, in each case within five Business Days after
any such interest or fee becomes due in accordance with the terms hereof; or
(iii) any other amount payable hereunder, within ten Business Days after any
such other amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made by the Loan Parties in Article 3 or
in any certificate, financial or other statement furnished by the Loan Parties
pursuant to this Agreement shall prove to have been incorrect in any material
respect when made; or
(c)    the Borrower shall fail to perform or observe any of its covenants or
agreements contained in Section 5.2(a)(ii), Section 5.3 (with respect to the
existence of the Borrower), Section 5.8, or Article 6; or
(d)    the Borrower or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document, and any such failure shall remain unremedied for 30 days; or
(e)    (i) the Borrower, any Guarantor, any Material Subsidiary or any
combination thereof shall default beyond any applicable period of grace in any
payment of principal of or interest on any Indebtedness (other than
Securitization Indebtedness of any Securitization Entity) on which the Borrower,
any Guarantor


49
HOU:3943078.7

--------------------------------------------------------------------------------





or any Material Subsidiary or any combination thereof is or are liable in an
aggregate principal amount then outstanding of $100,000,000 or more or (ii) an
event of default (other than a failure to pay principal or interest) as defined
in any mortgage, indenture, agreement or instrument under which there may be
issued, or by which there may be secured or evidenced, any such Indebtedness
shall happen and shall result in such Indebtedness becoming or being declared
due and payable prior to the date on which it could otherwise become due and
payable; or
(f)    the Borrower, any Guarantor or any Material Subsidiary shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian or the like of itself or of all or a substantial part of its property,
(ii) become unable, admit in writing its inability or fail to pay its debts
generally as they become due, (iii) make a general assignment for the benefit of
creditors, (iv) be adjudicated a bankrupt or insolvent, (v) commence a voluntary
case under the federal bankruptcy laws of the United States of America or file a
voluntary petition or answer seeking reorganization, an arrangement with
creditors or an order for relief or seeking to take advantage of any insolvency
law or file an answer admitting the material allegations of a petition filed
against it in any bankruptcy, reorganization or insolvency proceeding, or action
shall be taken by it for the purpose of effecting any of the foregoing, or
(vi) if without the application, approval or consent of such Guarantor, the
Borrower or any of its Material Subsidiaries, a proceeding shall be instituted
in any court of competent jurisdiction, under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking in respect of such
Guarantor, the Borrower or any of its Material Subsidiaries an order for relief
or an adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of such Guarantor, the Borrower or such Material Subsidiaries or of all or
any substantial part of its assets, or other like relief in respect thereof
under any bankruptcy or insolvency law, and, if such proceeding is being
contested by such Guarantor, the Borrower or such Material Subsidiaries in good
faith, the same shall (A) result in the entry of an order for relief or any such
adjudication or appointment or (B) continue undismissed or unstayed for any
period of 90 consecutive days; or
(g)    one or more judgments or decrees shall be entered against the Borrower,
any of its Material Subsidiaries, any Guarantor or any combination thereof
involving in the aggregate liability (not paid or fully covered by insurance) of
$100,000,000 or more with respect to any Guarantor, the Borrower or any of its
Material Subsidiaries and such judgments or decrees shall not have been vacated,
dismissed, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or
(h)    a Change in Control shall occur;
(i)    an ERISA Event shall occur that, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or
(j)    this Agreement, the Subsidiary Guarantee or any Note shall fail to be in
full force and effect other than in accordance with its terms or as permitted
hereby or any action is taken by the Borrower or any Guarantor to assert the
invalidity or unenforceability of any of the foregoing.
then, and in any such event, (A) if such event is an Event of Default specified
in clauses (iv), (v) or (vi) of clause (f) above with respect to the Borrower,
automatically the Commitments shall terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under the Loan Documents
shall immediately become due and payable, and (B) if such event is any other
Event of Default, any one or more of the following actions may be taken: with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall (i) by notice of
default to the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) by notice of
default to the Borrower, declare the Loans hereunder (with


50
HOU:3943078.7

--------------------------------------------------------------------------------





accrued interest thereon) and all other amounts owing under the Loan Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable. Presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and, except as expressly provided above in this Article
7, all other notices of any kind are hereby expressly waived.
ARTICLE 8.    THE ADMINISTRATIVE AGENT
Section 8.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article 8 are solely for the benefit of the Administrative Agent and the
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third-party beneficiary of any of such provisions (except for the Borrower
with respect to its consent right set forth in Section 8.7). It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 8.2    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 8.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing,
(i)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, covenants, functions, responsibilities, obligations or
liabilities regardless of whether a Default has occurred and is continuing,
(ii)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.1) provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and
(iii)    except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.


51
HOU:3943078.7

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.1) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 8.4    Notice of Default. The Administrative Agent shall be deemed not
to have knowledge or notice of the occurrence of any Default or Event of Default
(other than an Event of Default described in Article 7(a)) unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice or any notice pursuant to Section 5.1 or Section 5.2, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
Section 8.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 8.6    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 8.7    Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right with the consent of the Borrower (not to be unreasonably withheld
or delayed; and provided that no consent of the Borrower shall be required
during the continuation of an Event of Default), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted


52
HOU:3943078.7

--------------------------------------------------------------------------------





such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in the United States, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
8 and Section 9.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Section 8.8    Non-Reliance on Administrative Agent by Other Lenders. Each
Lender acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
Section 8.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.8, and Section 9.5) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses,


53
HOU:3943078.7

--------------------------------------------------------------------------------





disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.8
and Section 9.5.
Section 8.10    Guaranty Matters. The Lenders authorize the Administrative Agent
to release any Guarantor from its obligations as a Guarantor under this
Agreement pursuant to a written request made by the Borrower, if (a) such
Guarantor ceases to be a Subsidiary of the Borrower or a Material Subsidiary of
the Borrower that is a First Tier Subsidiary as a result of a transaction
permitted under this Agreement or (b) such Guarantor is an Elective Guarantor at
the time of such release. Any such request shall be accompanied by a certificate
of a Financial Officer of the Borrower certifying (which certification shall
constitute a representation and warranty by the Borrower hereunder) that (i) no
Event of Default then exists or will exist after giving effect to such release,
(ii) after giving pro forma effect to any such release, the Borrower is in
compliance with Section 6.3(a), and (iii) the conditions for release set forth
in this Section 8.10 have been satisfied. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under this Agreement pursuant to the terms and conditions hereof.
Section 8.11    No Duties. None of the Joint Lead Arrangers shall have any
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than the duties, responsibilities and liabilities assigned to
such entities in their capacities as Lenders or Administrative Agent hereunder.
ARTICLE 9.    MISCELLANEOUS
Section 9.1    Amendments and Waivers. Neither this Agreement, nor any Note, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1. With the written consent of
the Required Lenders, the Administrative Agent and the Borrower may, from time
to time, enter into written amendments, supplements or modifications hereto for
the purpose of adding any provisions to this Agreement or any other Loan
Document or changing in any manner the rights of the Lenders or the Borrower
hereunder or thereunder or waiving, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
this Agreement or any other Loan Document or any Default or Event of Default and
its consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (a) extend the time of payment or maturity of
any Loan or any installment thereof or reduce the rate or extend the time of
payment of interest thereon, or reduce any fee payable to the Lenders hereunder,
or reduce the principal amount thereof, or increase the amount of any Lender’s
Commitment, in each case without the consent of the Lender affected thereby,
(b) eliminate or reduce the voting rights of the Lenders under this Section 9.1
or reduce the percentage specified in the definition of Required Lenders, or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement (except in a transaction permitted by and
consummated in accordance with clause (ii) of Section 6.2), in each case without
the written consent of all the Lenders, (c) waive any condition precedent set
forth in Section 4.1or 4.2 without the consent of all Lenders, (d) change
Section 2.12 in a manner that would alter the pro rata treatment of Lenders or
pro rata sharing of payments required thereby, without the written consent of
all Lenders, (e) amend, modify or waive any provision of Article 8 without the
written consent of the then Administrative Agent, (f) release the Initial
Guarantor or release of all or substantially all of the value of the Guarantees
without the written consent of all the Lenders (provided that no such consent
shall be required in connection with any release authorized by the Lenders under
Section 8.10), (g) amend or modify the definition of Pro Rata Share, or (h)
amend, modify or waive any provision of Article 10 without the written consent
of each Guarantor. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the outstanding Loans, and any Default or Event of
Default waived


54
HOU:3943078.7

--------------------------------------------------------------------------------





shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except as set forth in Section 2.19(a).
Section 9.2    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
The Borrower and the
Guarantors:
Phillips 66 Partners LP

2331 CityWest Blvd., S1270-05
Houston, TX 77042
Attention: John D. Zuklic – S1275
Vice President and Treasurer
Telephone: 844-619-3588
Email: DebtCompliance2@p66.com]
With a copy to:
Phillips 66 Partners LP

2331 CityWest Blvd., N1336
Houston, TX 77042
Attention: Janet Greene
Senior Counsel – Finance and Treasury
Telephone: 832-765-1240
Email: Janet.Greene@p66.com
The Administrative Agent:
Bank of Montreal
700 Louisiana, #4400
Houston, TX 77002
Attention: Jim Ducote
Phone: 713-546-9760
Email: Jim.Ducote@bmo.com

The Lenders:            To such Lender’s address (or telecopy number)
                set forth in its Administrative Questionnaire
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article 2 by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) posted to an internet
or


55
HOU:3943078.7

--------------------------------------------------------------------------------





intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 9.3    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Section 9.4    Confidentiality. Each Lender shall maintain in confidence and not
disclose to any Person any non-public information furnished to it pursuant to
this Agreement and designated by the Borrower as such (“Confidential
Information”) without the prior consent of the Borrower, subject to each
Lender’s (a) obligation to disclose any Confidential Information pursuant to a
request or order under applicable Laws and regulations or pursuant to a subpoena
or other legal process, (b) right to disclose any Confidential Information
requested by any regulatory authority, (c) right to disclose any Confidential
Information to other Lenders, to bank examiners, to its Affiliates, to its and
its Affiliates’ directors, officers, employees and agents, including auditors,
counsel and other advisors, to any Participant or prospective Participant and to
any prospective Purchasing Lender pursuant to Section 9.6(c) (subject to, in the
case of prospective Participants and prospective Purchasing Lenders, the signing
of a confidentiality agreement), (d) right to disclose any Confidential
Information in connection with any litigation or dispute or the exercise of any
remedy hereunder involving the Administrative Agent or the Lenders and the
Borrower or any of its Subsidiaries, (e) right to disclose any Confidential
Information on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or this Agreement or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement, or (f) right to
disclose any Confidential Information to any creditor or direct or indirect
contractual counterparty in any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder or such creditor or contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.4); provided, however, that Confidential
Information disclosed pursuant to clause (c), (d), (e) or (f) of this sentence
shall be so disclosed subject to such procedures as are reasonably calculated to
maintain the confidentiality thereof. Notwithstanding the foregoing provisions
of this Section 9.4, (i) the foregoing obligation of confidentiality shall not
apply to any Confidential Information that was known to such Lender or any of
their respective Affiliates prior to the time it received such Confidential
Information from the Borrower pursuant to this Agreement, other than as a result
of the disclosure thereof by a Person who, to the knowledge or reasonable belief
of such Lender, was prohibited from disclosing it by any duty of confidentiality
arising (under this Agreement or otherwise) by contract or law, and (ii) the
foregoing obligation of confidentiality shall not apply to any Confidential
Information that becomes part of the public domain independently of any act of
such Lender not permitted hereunder or when identical or substantially similar
information is received by such Lender, without restriction as to its disclosure
or use, from a Person who was not prohibited from


56
HOU:3943078.7

--------------------------------------------------------------------------------





disclosing it by any duty of confidentiality arising (under this Agreement or
otherwise) by contract or law. The obligations of each Lender under this Section
9.4 shall survive the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.
Section 9.5    Expenses; Indemnity.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Joint Lead Arrangers for all their out-of-pocket costs and expenses incurred
in connection with the development, preparation, negotiation and execution and,
with respect to the Administrative Agent only, administration, of this Agreement
and any other Loan Document and any other documents prepared in connection
herewith, and the consummation of the transactions contemplated hereby and
thereby, including the reasonable legal fees and disbursements of counsel to the
Administrative Agent, but excluding all other legal fees and disbursements,
(ii) to pay or reimburse the Administrative Agent and the Joint Lead Arrangers
for all their costs and expenses incurred in connection with any amendment,
supplement or modification to this Agreement and any other Loan Document and any
other documents prepared in connection herewith, including the reasonable legal
fees and disbursements of a single law firm serving as counsel to the
Administrative Agent and the Joint Lead Arrangers, but excluding all other legal
fees and disbursements, and (iii) to pay or reimburse all out-of-pocket expenses
incurred by the Administrative Agent and any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent and any such
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 9.5, or
in connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, each Joint Lead
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Loan Parties or any of their respective
Subsidiaries, or any Environmental Liability related in any way to the Loan
Parties or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Joint Lead Arranger, each Lender
severally agrees to pay to the Administrative Agent or such Joint Lead Arranger,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Joint Lead Arranger in its
capacity as such.


57
HOU:3943078.7

--------------------------------------------------------------------------------





(d)    To the extent permitted by applicable Law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that, nothing in this Section 9.5(d) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section 9.5 shall be payable not later than 10
days after written demand therefor.
(f)    The agreements in this Section 9.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
Section 9.6    Successors and Assigns; Participations; Purchasing Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Agreement, other
than in connection with an assignment or transfer otherwise permitted hereunder,
without the prior written consent of each Lender.
(b)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time sell to one or more banks, financial institutions or other
entities other than, unless an Event of Default has occurred and is continuing,
to a Competitor (each, a “Participant”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interests of such Lender hereunder. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of its Loan for all
purposes under this Agreement, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso in the second sentence of
Section 9.1 that affects such Participant. Without affecting the limitations in
the preceding sentence, each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 (subject to the requirements and
limitations therein) with respect to its participation in the Commitments and
the Loans outstanding from time to time; provided that such Participant (i)
agrees to be subject to the provisions of Section 2.17 and Section 2.18 as if it
were a Lender, and (ii) shall not be entitled to receive any greater amount
pursuant to such Sections than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
that such Participant agrees to be subject to Section 9.7(a) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal


58
HOU:3943078.7

--------------------------------------------------------------------------------





amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Each Lender may, with the consent of the Borrower (except that such
consent shall not be required during the continuation of an Event of Default or
for any assignment to an existing Lender or an Affiliate thereof), the
Administrative Agent (except that such consent shall not be required for any
assignment to an existing Lender or an Affiliate thereof and which, in each
case, shall not be unreasonably withheld) sell or assign to one or more Lenders
or additional banks, financial institutions or other entities (other than the
Borrower, any of its Affiliates or a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person)) (a “Purchasing Lender”) (other than a Purchasing Lender
that is a Defaulting Lender or that would be a Defaulting Lender upon becoming a
Lender hereunder) all or part of its rights and obligations under this Agreement
pursuant to a duly executed Assignment and Assumption; provided that, if such
sale is not to one or more existing Lenders or an Affiliate thereof, such sale
shall be in a minimum amount of $5,000,000 unless each of the Administrative
Agent, and for so long as no Event of Default has occurred and is continuing,
the Borrower, otherwise consents. Notwithstanding the foregoing, any Lender may
sell to one or more Lenders or Purchasing Lenders designated by the Borrower all
of its Commitment and all of its rights and obligations under this Agreement
relating to such Commitment pursuant to an Assignment and Assumption as
described in the preceding sentence in connection with a purchase thereof
effected pursuant to Section 2.18. Upon (A) the execution of such Assignment and
Assumption, (B) delivery of an executed copy thereof to the Borrower, (C)
recordation of such transfer in the Register and (D) payment by such Purchasing
Lender to the Administrative Agent of a registration and processing fee of
$3,500 if such Purchasing Lender is not a Lender prior to the execution of such
Assignment and Assumption and $2,000 otherwise (provided that the Administrative
Agent in its sole discretion may elect to waive such fee) and (E) payment to the
Administrative Agent of any additional amounts required by Section 9.6(f), from
and after the Transfer Effective Date determined pursuant to such Assignment and
Assumption, such Purchasing Lender shall for all purposes be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender under
this Agreement to the same extent as if it were an original party hereto with a
Commitment as set forth therein and, in the case of an Assignment and Assumption
executed pursuant to Section 2.18 or any other assignment permitted hereunder of
all of a Lender’s Commitment and all of its rights and obligations under this
Agreement relating to such Commitment, the transferor Lender shall cease to be a
party hereto, but shall continue to be entitled to the benefits of Section 2.14,
Section 2.15, Section 2.16 and Section 9.5, in each case with respect to facts
and circumstances occurring prior to the effective date of such assignment. Such
Assignment and Assumption shall be deemed to amend this Agreement to the extent,
and only to the extent, necessary to reflect the addition of any Purchasing
Lender that was not a Lender prior to the execution of such Assignment and
Assumption and the resulting adjustment of the Commitments and the Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement. Upon the consummation of any transfer to a Purchasing Lender pursuant
to this Section 9.6(c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required, a replacement
Note is issued to such transferor Lender and a new Note or, as appropriate,


59
HOU:3943078.7

--------------------------------------------------------------------------------





a replacement Note, is issued to such Purchasing Lender, in each case in
principal amounts reflecting their respective Loans. Such new Notes shall be in
the form of the Notes replaced thereby.
(d)    The Administrative Agent shall maintain, acting solely for this purpose
as agent for the Borrower at its address referred to in Section 9.2, a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and any Commitment
of, and principal amount (and stated interest) of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(e)    Upon its receipt of an Assignment and Assumption executed by a transferor
Lender, a Purchasing Lender, the Borrower and the Administrative Agent, and,
unless waived by the Administrative Agent pursuant to Section 9.6(c), payment by
the Purchasing Lender to the Administrative Agent of a registration and
processing fee of $3,500 if such Purchasing Lender is not a Lender prior to the
execution of such Assignment and Assumption and $2,000 otherwise, the
Administrative Agent shall (i) promptly accept such Assignment and Assumption,
(ii) on the Transfer Effective Date determined pursuant thereto record the
information contained therein in the Register and (iii) give notice of such
acceptance and recordation to the Lenders and the Borrower.
(f)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Section, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(g)    The Borrower authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information (other than Confidential Information except as
permitted by Section 9.4) in such Lender’s possession concerning the Borrower,
which has been delivered to such Lender by the Borrower pursuant to this
Agreement or which has been delivered to such Lender by the Borrower in
connection with such Lender’s credit evaluation of the Borrower prior to
entering into this Agreement.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section 9.6 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


60
HOU:3943078.7

--------------------------------------------------------------------------------





(i)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 9.6(h) above.
Section 9.7    Adjustments; Set‑off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set‑off,
pursuant to events or proceedings of the nature referred to in clause (f) of
Article 7, or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefited Lender shall purchase (for
cash at face value) from the other Lenders participations in the Loans of the
other Lenders, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, to the extent necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
however, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 9.7 shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section 9.7
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(b)    In addition to any rights and remedies of the Lenders provided by Law,
upon the occurrence and during the continuance of an Event of Default each
Lender and each of its respective Affiliates shall have the right, without prior
notice to any Loan Party, any such notice being expressly waived by such Loan
Party to the extent permitted by applicable Law, to set off and appropriate and
apply against the obligations under this Agreement any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender to or for the credit or the account of any Loan
Party; provided that in the event that any Defaulting Lender shall exercise any
such right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. The rights of each Lender and
their respective Affiliates under this Section 9.7 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees promptly to notify the applicable Loan
Party and the Administrative Agent after any such set‑off and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such set‑off and application.
Section 9.8    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart hereof. A set of


61
HOU:3943078.7

--------------------------------------------------------------------------------





the copies of this Agreement signed by all the parties hereto shall be lodged
with the Borrower and the Administrative Agent.
Section 9.9    GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.10    Jurisdiction; Venue. Any legal action or proceeding with respect
to this Agreement shall be brought in the courts of the State of New York
sitting in the County of New York, Borough of Manhattan, or of the United States
of America for the Southern District of New York and, by execution and delivery
of this Agreement, each of the Borrower and each Guarantor hereby accepts for
and in respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.2. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. Nothing herein
shall affect the right of the Administrative Agent or any Lender to commence
legal proceedings or otherwise proceed against the Borrower or the Guarantors in
any other jurisdiction. Each of the Borrower and each Guarantor hereby
irrevocably and unconditionally waives any objection that it may now or
hereafter have to the venue of any action described in this Section 9.10, or
that such proceeding was brought in an inconvenient court, and agrees not to
plead or claim the same.
Section 9.11    Survival. All covenants, agreements, representations and
warranties made herein and in any certificate, document or statement delivered
pursuant hereto or in connection herewith shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 2.14,
Section 2.15, Section 2.16, Section 9.5 and Article 8 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
Section 9.12    Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto with respect to its subject matter, and supersedes all
previous understandings, written or oral, with respect thereto.
Section 9.13    WAIVER OF JURY TRIAL. THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTE AND FOR ANY
COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS Section 9.13.


62
HOU:3943078.7

--------------------------------------------------------------------------------





Section 9.14    Severability. Any provision of this Agreement or of any other
Loan Document which is prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or thereof or affecting the validity, enforceability
or legality of any such provision in any other jurisdiction.
Section 9.15    No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. The Administrative Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower under any Loan Document with respect to the Obligations
shall be asserted against the General Partner or its assets. Notwithstanding the
foregoing, nothing in this Section 9.15 shall be construed so as to prevent the
Administrative Agent or any Lender from commencing any action, suit or
proceeding with respect to or causing legal papers to be served upon the General
Partner for the purpose of obtaining jurisdiction over the Borrower or another
Loan Party.
Section 9.16    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.16 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.17    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.18    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT THE CONFIDENTIAL INFORMATION AS DEFINED IN
Section 9.4 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS


63
HOU:3943078.7

--------------------------------------------------------------------------------





ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
Section 9.19    USA PATRIOT Act Notice. The Administrative Agent (for itself and
not on behalf of any Lender) and each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
Section 9.20    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and not as the financial advisors, agents or fiduciaries, for the
Borrower or any of its Affiliates; (c) the Administrative Agent and the Lenders
have not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Lender advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
the Administrative Agent and the Lenders have no obligation to the Borrower or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (d) the Administrative Agent, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and the Administrative Agent and the Lenders have no obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship.
Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


64
HOU:3943078.7

--------------------------------------------------------------------------------





(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE 10.    SUBSIDIARY GUARANTEE
Section 10.1    Guarantee. Each Guarantor, jointly and severally, hereby
unconditionally and irrevocably guarantees to the Administrative Agent and the
Lenders (the “Subsidiary Guarantee”), as primary obligor and not merely as
surety, the prompt and complete payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of the Borrower now or hereafter
existing under this Agreement and any other Loan Document, whether for
principal, interest, fees, expenses or otherwise, including obligations which,
but for an automatic stay under Section 362(a) of the Bankruptcy Code or any
other insolvency law or other proceeding, would become due (such obligations
being hereinafter referred to as the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including the legal fees, charges and disbursements of
counsel) incurred by the Administrative Agent and each Lender in enforcing any
rights under the Subsidiary Guarantee. No amendment or modification of the
Subsidiary Guarantee may be made without the prior written consent of each
Guarantor. Notwithstanding anything contained herein to the contrary, the
obligations of the each Guarantor under the Subsidiary Guarantee shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under the Subsidiary Guarantee subject to avoidance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any applicable state law.
Section 10.2    Waiver of Subrogation. Notwithstanding any payment or payments
made by a Guarantor hereunder, or any set-off or application of funds of any
Guarantor by the Administrative Agent or any Lender, such Guarantor shall not be
entitled to be subrogated to any of the rights of the Administrative Agent and
the Lenders against the Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or the Lenders for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek any
reimbursement from the Borrower in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower are paid in full. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Guaranteed
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor, in trust for the Administrative Agent and each Lender, segregated
from other funds of such Guarantor and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent, for the ratable benefit
of itself and the Lenders, in the exact form received by such Guarantor (duly
indorsed by such Guarantor, if required), to be applied against the Guaranteed
Obligations, whether mature or unmatured, in such order as any Lender may
determine.
Section 10.3    Amendments, etc. with respect to the Guaranteed Obligations.
Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against such Guarantor, and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any Lender may be rescinded by
the


65
HOU:3943078.7

--------------------------------------------------------------------------------





Administrative Agent or such Lender, as applicable, and any of the Guaranteed
Obligations continued, and the Guaranteed Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement, and any Note and any other document in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as any Lender may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien or security interest at any time held by it as security for the Guaranteed
Obligations or for this Subsidiary Guarantee or any property subject thereto.
Section 10.4    Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Subsidiary Guarantee or acceptance of this
Subsidiary Guarantee; the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Subsidiary Guarantee; and all dealings between the Borrower and the
Guarantors, on the one hand, and the Administrative Agent or any Lender, as
applicable, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Subsidiary Guarantee. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower, such Guarantor or any other Guarantor
with respect to the Guaranteed Obligations. This Subsidiary Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to, and each Guarantor hereby expressly waives any defenses to
its obligations hereunder based upon (a) the validity or enforceability of this
Agreement, any Note, any of the Guaranteed Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender, (b)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations or any other Guaranteed Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise, (c) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower against the Administrative Agent or any Lender, or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Guaranteed Obligations, or
of any Guarantor under this Subsidiary Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the
Guarantors, the Administrative Agent and each Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Guaranteed Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or such Lender, as applicable, to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security, or
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent
and the Lenders against each Guarantor.
Section 10.5    Reinstatement. This Subsidiary Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or upon or as a result of


66
HOU:3943078.7

--------------------------------------------------------------------------------





the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.
Section 10.6    Payments. Each of the Guarantors and the Borrower hereby agrees
that the Guaranteed Obligations will be paid to the Administrative Agent, for
the account of the Administrative Agent and the Lenders, without set-off or
counterclaim in Dollars as expressed to be payable hereunder and under any Note,
in immediately available funds at the office of the Administrative Agent
specified in Section 9.2.
Section 10.7    Additional Guarantors. Upon the execution and delivery by any
Person of a Guarantee Joinder and other required documents as provided in
Section 5.9, such Person shall be a Guarantor and shall be a party hereto as if
an original signatory hereto.


[Remainder of Page Intentionally Blank; Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
PHILLIPS 66 PARTNERS LP
By PHILLIPS 66 PARTNERS GP LLC,
its General Partner
By: /s/ Sam A. Farace II    
Name:    Sam A. Farace II
Title:    Treasurer
INITIAL GUARANTOR:
PHILLIPS 66 PARTNERS HOLDINGS LLC
By: /s/ Sam A. Farace II    
Name:    Sam A. Farace II
Title:    Treasurer
BANK OF MONTREAL,
as Administrative Agent
By: /s/ James V. Ducote    
Name:    James V. Ducote
Title:    Managing Director

BMO HARRIS BANK N.A.,
as a Lender
By: /s/ James V. Ducote    
Name:    James V. Ducote
Title:    Managing Director
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Jeffrey Cobb    
Name:    Jeffrey Cobb
Title:    Director



COMMERZBANK AG, NEW YORK BRANCH,
as a Lender
By: /s/ Barbara Stacks    
Name:    Barbara Stacks
Title:    Director
By: /s/ Kareem Hartl    
Name:    Kareem Hartl
Title:    Associate





SCHEDULE I
COMMITMENTS


Lender


Commitment
Commitment 
Percentage
BMO Harris Bank N.A.
$200,000,000
50.00
%
Wells Fargo Bank, National Association
$150,000,000
37.50
%
Commerzbank AG, New York Branch
$50,000,000
12.50
%
Total
$400,000,000
100.00
%






SCHEDULE II
EXCLUDED SUBSIDIARY DEBT
None.



SCHEDULE III
SUBORDINATION TERMS
As used herein, (a) “Subordinated Debt” means loans made by [describe payee]
(“Payee”) to any Subordinated Obligor (as defined below), which loans may (but
need not) be evidenced by notes made by a Subordinated Obligor to the order of
Payee, as such loans may be renewed, consolidated, amended, extended, or
otherwise modified, together with interest and premium, if any, thereon and
other amounts payable in respect thereof, including any interest accruing after
the date of filing of any Proceeding as hereinafter defined, (b) “this
Subordination Agreement” means the provisions of this [Article], (c) “payment in
full” or “paid in full” when used in respect of the Senior Obligations means
such time as the Lenders have no further commitments to lend, all Obligations
(as defined in the Credit Agreement) (other than contingent indemnification
obligations not yet due and payable) have been paid in full in cash, and (d)
“including” means “including without limitation”, and (e) “Person” has the
meaning set forth in the Credit Agreement.
Section 1.    Subordination. (a) The payment of any amounts owing in respect of
the Subordinated Debt shall be subordinated, to the extent and in the manner
hereinafter set forth, to the following (the “Senior Obligations”): (i) all
Obligations as defined in Credit Agreement dated as of March 22, 2019 (the
“Credit Agreement”), among Phillips 66 Partners LP (the “Borrower”), Phillips 66
Partners Holdings LLC (the “Initial Guarantor”), the lenders from time to time
party thereto (the “Lenders”), and Bank of Montreal, as administrative agent for
the Lenders (in such capacity, including any successors thereto, the
“Administrative Agent”), (ii) all obligations under the Subsidiary Guarantee
contained in (and as defined in) the Credit Agreement, made by the Initial
Guarantor in favor of the Administrative Agent and the Lenders, and (iii) all
obligations under any other guaranty made by any Subsidiary (as defined in the
Credit Agreement) in favor of the Administrative Agent and the Lenders (the
makers of any such guaranty, together with the Initial Guarantor, collectively,
the “Guarantors” and together with the Borrower, collectively, the “Subordinated
Obligors” and each, a “Subordinated Obligor”), as each such agreement or
guaranty described in the foregoing clauses (i) through (iii) may be amended,
renewed, extended, increased, substituted, refinanced, restructured, replaced,
supplemented or otherwise modified from time to time, and in each case including
interest thereon accruing after the commencement of any Proceeding, whether or
not such interest is an allowed claim in such Proceeding.
(b)As used in this Subordination Agreement, the term “Proceeding” means any of
the following in respect of a Subordinated Obligor or its assets or property:
insolvency or bankruptcy proceedings, any receivership, reorganization or other
similar proceedings, any distribution of assets, an assignment for the benefit
of creditors or a marshalling of assets and liabilities, or proceedings for
voluntary or involuntary liquidation, dissolution or other winding up of a
Subordinated Obligor, whether or not involving insolvency or bankruptcy. In the
event of a Proceeding, then
(i)the holders of the Senior Obligations shall be entitled to receive payment in
full of all Senior Obligations before Payee shall receive any payment or
distribution on account of Subordinated Debt, and
(ii)any payment by, or on behalf of, or distribution of the assets of, a
Subordinated Obligor of any kind or character on account of the Subordinated
Debt, whether in cash, securities, property or otherwise, to which Payee would
be entitled except for the provisions of this Subordination Agreement shall be
paid or delivered by the Person making such payment or distribution (whether a
trustee in bankruptcy, a receiver, custodian, liquidating trustee or any other
Person) directly to the holders of the Senior Obligations or the Administrative
Agent acting on their behalf, payable in accordance with the terms of the Credit
Agreement, until the payment in full of all Senior Obligations.
(c)

(i)
[Reserved].

(ii)Upon the occurrence and during the continuation of an Event of Default as
defined in the Credit Agreement, Payee agrees not to ask, demand, sue for or
take or receive from any Subordinated Obligor in cash, securities, property or
otherwise, or by setoff, purchase, redemption (including from or by way of
collateral) or otherwise, payment of all or any part of the Subordinated Debt,
until payment in full of all Senior Obligations.
(d)Payee agrees that no payment or distribution to holders of Senior Obligations
pursuant to the provisions of this Subordination Agreement shall entitle Payee
to exercise any rights of subrogation in respect thereof, all of which are
expressly waived herein, until the Senior Obligations have been paid in full.
(e)Without the prior written consent of the Administrative Agent, no
Subordinated Obligor shall give, or permit to be given and Payee shall not
receive, accept or demand, any lien to secure any Subordinated Obligations, on
any cash, securities, property or other assets, whether now existing or
hereafter acquired, of any Subordinated Obligor.
Section 2.    Waivers and Consents.
(a)Payee waives (i) promptness, diligence, notice of acceptance and any other
notice with respect to the Senior Obligations and this Subordination Agreement
and any requirement that the Administrative Agent or any Lender exhaust any
right or take any action against any Subordinated Obligor or any other Person or
any of their respective assets.
(b)All rights and interests of the holders of Senior Obligations hereunder, and
all agreements and obligations of Payee and Subordinated Obligors under this
Subordination Agreement, shall remain in full force and effect irrespective of:
(i) any lack of validity or enforceability of any Credit Agreement or any other
Loan Document as therein defined, or any agreement or instrument relating
thereto; (ii) any change in the time, manner or place of payment of, or in any
other term of, the Obligations, or any other amendment or waiver of or any
consent to or departure from the Credit Agreement or any other Loan Document,
including any increase in the Senior Obligations or extension of the maturity
thereof; (iii) any holder of Senior Obligations releasing any Subordinated
Obligor from all or any part of the Senior Obligations by operation of law or
otherwise, (iv) any enforcement or failure to enforce, or any delay in
enforcing, any Loan Document; or (v) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, any Subordinated
Obligor or Payee or third party guarantor or surety other than payment in full
of the Senior Obligations.
(c)No present or future holder of Senior Obligations shall be prejudiced in its
right to enforce subordination of Payee by any act or failure to act on the part
of any Subordinated Obligor whether or not such act or failure shall give rise
to any right of rescission or other claim or cause of action on the part of
Payee.
Section 3.    Reinstatement. This Subordination Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any Senior Obligations is rescinded or must otherwise be returned by any holder
of Senior Obligations in connection with any Proceeding, all as though such
payment had not been made.
Section 4.    Termination. This Subordination Agreement shall in all respects be
a continuing agreement and shall remain in full force and effect until the
earlier of (a) the payment in full of the Senior Obligations and (b) the payment
in full in cash of the Subordinated Debt. Upon such payment in full, this
Subordination Agreement shall terminate (subject to Section 3); provided that
the parties hereto agree to each execute such instruments as may be reasonably
requested by any other party hereto to further evidence such termination.
Section 5.    Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by Payee or any
Subordinated Obligor therefrom shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
Section 6.    Rights of Payee. The provisions of the foregoing paragraphs with
respect to subordination are solely for the purpose of defining the relative
rights of the holders of Senior Obligations on the one hand, and Payee on the
other hand, and none of such provisions shall impair, as between any
Subordinated Obligor and Payee, the obligation of such Subordinated Obligor,
which is unconditional and absolute, to pay to Payee the principal and interest
under the Subordinated Debt in accordance with its terms, nor shall anything in
such provisions prevent Payee from exercising all remedies otherwise permitted
by applicable law or hereunder upon default hereunder, subject to the rights of
holders of Senior Obligations under such provisions.
Section 7.    Third-Party Beneficiaries. The holders of Senior Obligations are
entitled to the benefits of the foregoing subordination provisions and are
third-party beneficiaries thereof.
Section 8.    Governing Law. THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.







SCHEDULE 3.5
LITIGATION
None.







SCHEDULE 6.3(a)
DEBT SECURED BY TRANSFERRED LIENS
None.





SCHEDULE 6.4
TRANSACTIONS WITH AFFILIATES
Agreements and contracts described in or filed as exhibits to the Registration
Statement.


Agreements and contracts described in or filed as exhibits to the Closing Date
SEC Reports.



ANNEX A
RATINGS-BASED PRICING GRID
Senior Debt Ratings
Level 1
Level 2
Level 3
BBB+ or Baa1
BBB or Baa2
BBB- or Baa3 (or lower)
Applicable Margin for Eurodollar Loans
0.625%
0.75%
1.00%
Applicable Margin for Reference Rate Loans
0%
0%
0%
Commitment Fee
0.05%
0.06%
0.10%



Ratings in the above Ratings-Based Pricing Grid are based on the Designated
Ratings issued by the Rating Agencies.
For purposes of the foregoing, (i) if the Designated Ratings are split, the
higher of such ratings shall apply, provided that if the higher rating is two or
more levels above the lower rating, the rating next below the higher of the two
shall apply; (ii) if only one Rating Agency issues a Designated Rating, such
rating shall apply; and (iii) if the Designated Rating established by Moody’s or
S&P shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable Rating Agency. If the rating system of S&P or
Moody’s shall change, or if any of S&P or Moody’s shall cease to be in the
business of rating corporate debt obligations, the Borrower and the
Administrative Agent shall negotiate in good faith if necessary to amend this
provision to reflect such changed rating system or the unavailability of
Designated Ratings from such Rating Agencies and, pending the effectiveness of
any such amendment, the Applicable Margin for Eurodollar Loans and the
Applicable Margin for Reference Rate Loans shall be determined by reference to
the Designated Rating of such Rating Agency most recently in effect prior to
such change or cessation.





EXHIBIT A
[FORM OF] NOTE
New York, New York
March [__], 2019
FOR VALUE RECEIVED, PHILLIPS 66 PARTNERS LP, a Delaware limited partnership (the
“Borrower”), promises to pay [________] (the “Lender”) at the office of Bank of
Montreal (the “Administrative Agent”), located at 700 Louisiana, #4400, Houston,
Texas 77002, on the Maturity Date (as defined in the Credit Agreement referred
to below) in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to Section 2.1 of the Credit Agreement. The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time from the date hereof and, to
the extent permitted by law, accrued interest in respect hereof at the rates and
on the dates specified in Section 2.9 of the Credit Agreement. The holder of
this Note is authorized to record the date and amount of each Loan made by the
Lender pursuant to Section 2.1 of the Credit Agreement, each payment of
principal with respect thereto, and each conversion or continuation made
pursuant to Section 2.6 of the Credit Agreement, on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, and any such recordation shall constitute prima
facie evidence, absent manifest error, of the accuracy of the information
recorded; provided that failure by the Lender to make any such recordation or
any error in such recordation shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
March [__], 2019, among the Borrower, Phillips 66 Partners Holdings LLC, the
Lender, certain other banks and financial institutions parties thereto and the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms defined therein and not otherwise defined
herein being used herein as therein defined), is entitled to the benefits
thereof and is subject to optional prepayment in whole or in part as provided
therein. The Borrower agrees to pay expenses incurred by the Lender in
connection with the enforcement of its rights and remedies under the Credit
Agreement and this Note as provided in Section 9.5 of the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
PHILLIPS 66 PARTNERS LP
By    PHILLIPS 66 PARTNERS GP LLC,
    its General Partner
By:                        
Name:
Title:

Page 1
of Schedule to Note
REFERENCE RATE LOANS, CONVERSIONS AND
PAYMENTS OF REFERENCE RATE LOANS
Date
Amount of Reference Rate Loans Made or Converted From Eurodollar Loans
Amount of Reference Rate Loans Paid or Converted into Eurodollar Loans
Unpaid Principal Balance of Reference Rate Loans
Notation Made By
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________
_______
__________________
_______________
_____________
_____________






Page 2
of Schedule to Note
EURODOLLAR LOANS, CONVERSIONS
AND PAYMENTS OF EURODOLLAR LOANS


Date
Amount of
Eurodollar
Loans Made
or Converted
from Reference
Rate Loans
Interest
Period and
Eurodollar
Rate with
Respect
Thereto
Amount of
Eurodollar
Loans
Paid or
Converted into
Reference
Rate Loans
Unpaid
Principal
Balance of
Eurodollar
Loans
Notation Made By
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________
_____
______________
__________
______________
_________
___________




EXHIBIT C
[FORM OF] BORROWING REQUEST
Bank of Montreal
Bank of Montreal Agency Services
Attention: Jenae Haun
111 W. Monroe, 17W
Chicago, Illinois 60603
Phone: 312-461-6462
Fax: 312-461-3458
Email: GFS.AgencyUS@bmo.com    [_____], 2019
Reference: Phillips 66 Partners LP
Ladies and Gentlemen:
The undersigned, PHILLIPS 66 PARTNERS LP, refers to the Credit Agreement dated
as of March [__], 2019 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement,” with terms defined therein and not otherwise
defined herein being used herein as therein defined), among the undersigned,
Phillips 66 Partners Holdings LLC, as the Initial Guarantor, Bank of Montreal,
as Administrative Agent, the Lenders and other Persons from time to time party
thereto, and the undersigned hereby gives you notice, irrevocably, pursuant to
Section 2.3 of the Credit Agreement, that the undersigned hereby requests a
Borrowing under the Credit Agreement, and with respect thereto sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.3 of the Credit Agreement:
(i)    The aggregate amount of the Proposed Borrowing is $______.
(ii)    The Business Day of the Proposed Borrowing is _________________.
(iii)    The Type of the Proposed Borrowing is [a Eurodollar Loan] [a Reference
Rate Loan] [or specify combination thereof].
[(iv)    The Interest Period for each Eurodollar Loan made as part of the
Proposed Borrowing is [__] month[s].]
[Signature Page to Follow]



Very truly yours,
PHILLIPS 66 PARTNERS LP
By    PHILLIPS 66 PARTNERS GP LLC,
    its General Partner
By:                        
Name:
    Title:





EXHIBIT D
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims,
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee:        ______________________________
3.    Borrower:        Phillips 66 Partners LP, a Delaware limited partnership
4.    Administrative Agent:    Bank of Montreal, as the administrative agent
under the Credit Agreement
5.    Credit Agreement:    Credit Agreement dated as of March [__], 2019, among
Phillips 66 Partners LP, a Delaware limited partnership, Phillips 66 Partners
Holdings LLC, a Delaware limited liability company, the Lenders from time to
time parties thereto, and Bank of Montreal, as Administrative Agent
6.    Assigned Interest:
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Laws, including federal and state securities Laws.


[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]







The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Name:
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Name:
Title:






[Consented to and] Accepted:
[_________], as Administrative Agent




By:                        
Name:
Title:
[Consented to:
PHILLIPS 66 PARTNERS LP
By:    PHILLIPS 66 PARTNERS GP LLC,
    its General Partner
By:                        
Name:
Title:]







Annex 1 To Exhibit D
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



EXHIBIT F
[FORM OF] GUARANTEE JOINDER
This Guarantee Joinder is dated as of _________ and is made by ___________, a
_______________ (“Additional Guarantor”), in favor of Bank of Montreal, as
administrative agent (the “Administrative Agent”), and the Lenders (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in the Credit Agreement hereinafter referenced.
RECITALS
WHEREAS, PHILLIPS 66 PARTNERS LP, a Delaware limited partnership (the
“Borrower”), is party to that certain Credit Agreement dated as of March [__],
2019, among the Borrower, the Initial Guarantor, the several banks and financial
institutions from time to time parties thereto (collectively, the “Lenders”;
individually, a “Lender”), and the Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, Additional Guarantor has agreed to execute and deliver this Guarantee
Joinder in order to become a party to the Credit Agreement as a Guarantor
thereunder.
NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Lenders to extend credit to the Borrower in accordance with the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Additional Guarantor, for the
benefit of the Administrative Agent and the Lenders, hereby agrees as follows:
1. Additional Guarantor shall be a Guarantor for purposes of the Credit
Agreement, effective from the date hereof, and agrees to perform all of the
obligations of a Guarantor under, and to be bound in all respects by the terms
of, the Credit Agreement applicable to Guarantors (including all waivers,
releases, indemnifications and submissions set forth therein), all of which
terms are incorporated herein by reference, as if Additional Guarantor were a
signatory party thereto; and, accordingly, Additional Guarantor hereby, jointly
and severally with the other Guarantors party to the Credit Agreement,
unconditionally and irrevocably guarantees the prompt and complete payment when
due, whether at stated maturity, by acceleration or otherwise, of the Guaranteed
Obligations, and further agrees to pay any and all expenses (including the legal
fees, charges and disbursements of counsel) incurred by any Lender in enforcing
any rights under the Subsidiary Guarantee, in all respects upon the terms set
forth in the Credit Agreement. Notwithstanding anything contained herein or in
the Subsidiary Guarantee to the contrary, the obligations of the Additional
Guarantor under the Subsidiary Guarantee shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations under the
Subsidiary Guarantee subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law.
2. From and after the date hereof, all references to the “Guarantors,” or each
individual “Guarantor,” in the Credit Agreement shall be deemed to include
Additional Guarantor, in addition to the other Guarantors, as if Additional
Guarantor were a signatory party thereto. In addition, all references to
[“Required Guarantors”] [“Elective Guarantors”] in the Credit Agreement shall be
deemed to include Additional Guarantor (which references may change after the
date hereof in accordance with the terms of the Credit Agreement).
3. Additional Guarantor hereby represents and confirms that the representations
and warranties of the Guarantors set forth in the Credit Agreement are true and
correct in all material respects with respect to Additional Guarantor on and as
of the date hereof (and after giving effect hereto), as if set forth herein in
their entirety.
4. This Guarantee Joinder and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the laws of the State of New York. Acceptance and notice of acceptance hereof
are hereby waived in all respects.
5. This Guarantee Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Guarantee Joinder shall become effective when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of the Additional Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Guarantee Joinder by facsimile
transmission or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually signed counterpart hereof.
6. This Guarantee Joinder is a Loan Document.
7. All communications and notices hereunder shall be in writing and given as
provided in the Credit Agreement. All communications and notices hereunder to
the Additional Guarantor shall be given to it at the address set forth under its
signature.
8. This Guarantee Joinder and the Credit Agreement set forth the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersede all previous understandings, written or oral, with respect thereto.
[Signature Page to Follow]





IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Guarantee Joinder to be duly executed and delivered by its officer thereunto
duly authorized as of the date first set forth above.
    
[NAME OF ADDITIONAL GUARANTOR]


By:    
Name:    
Title:    
Address for Notices:





ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
BANK OF MONTREAL,
as Administrative Agent
By_________________________________
Name:
Title:



EXHIBIT G-1
[FORM OF] U.S. TAX CERTIFICATE
(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66 Partners LP, a Delaware limited partnership (the
“Borrower”), Phillips 66 Partners Holdings LLC, a Delaware limited liability
company, the several banks and financial institutions from time to time parties
thereto, and Bank of Montreal, as administrative agent (the “Administrative
Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:  
 
Title:



Date: ________ __, 20[__]



EXHIBIT G-2
[FORM OF] U.S. TAX CERTIFICATE
(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66 Partners LP, a Delaware limited partnership (the
“Borrower”), Phillips 66 Partners Holdings LLC, a Delaware limited liability
company, the several banks and financial institutions from time to time parties
thereto, and Bank of Montreal, as administrative agent (the “Administrative
Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:  
 
Title:



Date: ________ __, 20[__]



EXHIBIT G-3
[FORM OF ] U.S. TAX CERTIFICATE
(For Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66 Partners LP, a Delaware limited partnership (the
“Borrower”), Phillips 66 Partners Holdings LLC, a Delaware limited liability
company, the several banks and financial institutions from time to time parties
thereto (collectively, the “Lenders”; individually, a “Lender”), and Bank of
Montreal, as administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:  
 
Title:



Date: ________ __, 20[__]







EXHIBIT G-4
[FORM OF] U.S. TAX CERTIFICATE
(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March [__], 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Phillips 66 Partners LP, a Delaware limited partnership (the
“Borrower”), Phillips 66 Partners Holdings LLC, a Delaware limited liability
company, the several banks and financial institutions from time to time parties
thereto (collectively, the “Lenders”; individually, a “Lender”), and Bank of
Montreal, as administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:  
 
Title:



Date: ________ __, 20[__]


67
HOU:3943078.7